Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 1 of 80 - Page ID#: 1464




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

 CIVIL ACTION NO. 19-53-DLB-CJS

 DAVID BELL, et al.                                                            PLAINTIFFS


 v.                      MEMORANDUM OPINION AND ORDER


 KOKOSING INDUSTRIAL, INC., et al.                                          DEFENDANTS

                                  ****************

        This matter is before the court on several motions to dismiss filed by the various

 defendants; including Defendant Kokosing Industrial, Inc.’s Motion to Dismiss (Doc. # 38),

 Defendant City of Cincinnati’s Motion to Dismiss (Doc. # 40), Defendant Metropolitan

 Sewer District of Greater Cincinnati’s Motion to Dismiss (Doc. # 41), Defendant ATC

 Group Services LLC’s Motion to Dismiss (Doc. # 42), and Defendant Ashcraft Sand &

 Gravel Co., Inc.’s Motion to Dismiss (Doc. # 37). Each motion has been fully briefed,

 (Docs. # 49, 50, 54, 55, 56, 57, 58), and are all now ripe for the Court’s review.

        For the reasons stated herein, Defendant Kokosing’s Motion to Dismiss is granted

 in part and denied in part, Defendant City of Cincinnati’s Motion to Dismiss is granted,

 Defendant Metropolitan Sewer District of Greater Cincinnati’s Motion to Dismiss is

 granted, Defendant ATC Group Services LLC’s Motion to Dismiss is granted, and

 Defendant Ashcraft Sand & Gravel Co., Inc.’s Motion to Dismiss is granted.




                                              1
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 2 of 80 - Page ID#: 1465




 I.     FACTUAL AND PROCEDURAL BACKGROUND

        In June of 2017, Defendants City of Cincinnati (“the City”)—as manager and

 operator of Defendant Metropolitan Sewer District of Greater Cincinnati (“MSD”)1—and

 Kokosing Industrial, Inc. (“Kokosing”) entered into a construction contract, the Lick Run

 Valley Conveyance System Project (the “Lick Run project”), to repair an outdated sewer

 system in Cincinnati. (Doc. # 27 at ¶¶ 2, 10–11). Kokosing served as the general

 contractor for the project. Id. at ¶ 10. The Lick Run project was a multi-million-dollar

 undertaking and involved a substantial amount of excavation work. Id. at ¶¶ 10, 21, 22.

 Defendant Ashcraft Sand & Gravel Company, Inc. (“Ashcraft”) was hired to transport soil

 that was excavated from the Lick Run project. Id. at ¶ 6.

        Much of the area that needed to be excavated was formerly used for industrial

 work; given its industrial history, there was a concern that the excavated soil may contain

 pollutants and heavy metals. Id. at ¶¶ 15–16. In order to comply with environmental

 regulations and identify potential contaminated soil, the City hired Defendant ATC Group

 Services LLC (“ATC”) as an environmental consultant. Id. at ¶ 17. ATC “was required to

 test suspect material encountered during construction activities” and “classify suspect

 material . . . as either ‘contaminated’ or ‘non-contaminated.’” Id. at ¶¶ 18–19. Kokosing

 did not have its own procedure for testing and identifying contaminated soil; it relied on

 the testing from ATC. Id. at ¶ 36. If a Kokosing employee suspected that excavated

 material was contaminated because of its odor or appearance, the employee was


 1     MSD is a county sewer district governed by Ohio law through a partnership with Hamilton
 County, Ohio and the City of Cincinnati. (Doc. # 27 at ¶ 4). Under the partnership, “the City is
 responsible for the management and operation of the sewer district while the Board of County
 Commissioners of Hamilton County, Ohio, retains the authority to establish sewer service
 charges, adopt rules and regulations, and approve operating and capital improvement program
 budgets.” Id.

                                                2
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 3 of 80 - Page ID#: 1466




 instructed to suspend work and notify ATC so additional testing could be done. Id. at ¶¶

 38–40.

         Under its contract with the City, Kokosing was paid a lump sum for excavating

 uncontaminated fill material and depositing it at residential properties where it could be

 used as fill material. Id. at ¶ 24. Contaminated soil had to be taken to a landfill to be

 safely disposed of at the City’s expense. Id. at ¶¶ 19, 24. If soil was deposited at a

 residential property but it was later discovered to be contaminated, Kokosing had to

 remove the contaminated soil and take it to a landfill, again at the City’s expense. Id. at

 ¶ 42.

         Plaintiffs Cindy and David Bell live at one of the residential properties where

 Kokosing deposited fill material from the Lick Run project. Id. at ¶ 1. Cindy Bell holds fee

 simple title to the property. Id. at ¶ 46. The Bells’ property is in Villa Hills, Kenton County,

 Kentucky; a portion of the Bells’ boundary line slopes sharply downward toward the Ohio

 River and is located within the floodplain. Id. at ¶ 45. The Bells obtained a floodplain

 permit to place “inert, non-contaminated fill material on their property” in order to level out

 the slope down toward the river. Id. at ¶ 47. While the Bells’ property is currently too

 small to be subdivided under the current zoning regulations in Villa Hills, they argue that

 in the future, their property could be subdivided into multiple residential lots if the zoning

 regulations were amended and, presumably, if the sloped elevation was raised. Id. at ¶

 49. Alternatively, the Bells claim that after their property is leveled, they plan on creating

 “a small campground overlooking a scenic bend in the Ohio River and an organic garden

 for the use and benefit of their family and members of their church”; they also wish to

 build a boat ramp down to the Ohio River to be used by the people at the campground.



                                                3
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 4 of 80 - Page ID#: 1467




 Id. at ¶¶ 51–52. The Bells insist that they do not intend to use the future campground for

 commercial purposes. Id. at ¶ 51.

        In July of 2017, Kokosing approached the Bells and offered to “transport and

 deliver as much as 100,000 cubic yards of clean, inert, and non-contaminated fill material

 to their residential property at no cost to Plaintiffs.” Id. at ¶ 59. The Bells agreed; they

 said they would “take as much clean, non-contaminated fill, as needed to raise their

 property out of the floodplain.” Id. A Kokosing representative inspected the Bells property

 and verified that they had the necessary permit to accept the fill material. Id. at ¶¶ 61–

 64. Kokosing allegedly told the Bells that the City, MSD, and ATC would each need to

 inspect the Bells’ permits “to approve this potential dumping site before Kokosing could

 sign a contract with Plaintiffs and begin to place clean fill material on their property.” Id.

 at ¶ 64; see also id. at ¶ 70 (“The City, ATC, and MSD each reviewed Kokosing’s contract

 with Plaintiffs, the Plaintiffs’ floodplain permit, and the commercial driveway permit for

 Plaintiffs’ property issued by the Kentucky Division of Transportation.”).

        The Bells allege that Kokosing told them that they did not need legal representation

 during contract negotiations. Id. at ¶ 73. The Bells claim that “[a]s an inducement to get

 Plaintiffs to sign the contract, Kokosing’s representatives and agents, including Ashcraft

 employees, promised . . . the elevated yard would be out of the floodplain, level, stable,

 and in compliance with their floodplain permit.” Id. at ¶ 74. The Bells also claim that

 Kokosing promised that once the lot was level and compacted it “would be suitable for

 use by their family and members of their church as a camp site.” Id. at ¶ 76. These

 alleged representations were made “in mid-July 2017.” Id. at ¶¶ 74–77.




                                               4
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 5 of 80 - Page ID#: 1468




        In mid-July of 2017, David Bell and Kokosing signed a contract (the “Waste

 Agreement”) which allowed for the deposit of uncontaminated fill material from the Lick

 Run project on the Bells’ property.2 Id. at ¶¶ 73–110. The Bells argue that the Waste

 Agreement was a form contract that Kokosing also used with other residential property

 owners. See id. at ¶ 79. Specifically, the Waste Agreement gives Kokosing “the right to

 ingress and egress from [the Bells’ property] . . . and the right to deposit waste material”

 on the property. (Doc. # 27-2 at 1) (the Waste Agreement). “Waste materials” was

 defined as “dirt, earth, rock, concrete subsurface and other material . . . from a

 construction project;” none of the waste material should have contained “any

 contaminants as defined by state and/or federal law.” Id. at 1–2. The Waste Agreement

 also states that Kokosing will indemnify the Bells for any “losses, liabilities, costs,

 expenses, suits, actions, claims, and all other obligations and proceedings . . . arising out

 of injuries to persons . . . or damage to property caused by [Kokosing]” except those

 arising out of the Bells’ negligence. Id. at 3. David Bell claims that he modified several

 sections in the Waste Agreement, including striking out certain language in Sections 1, 2,

 5, 7, 10, 11, 12, and 17 and adding the phrase “no contaminated material of any type” to

 Section 5. (Doc. # 27 at ¶ 88). The Bells claim that a Kokosing representative told Mr.

 Bell to sign the contract and then send it to the Kokosing headquarters where a Kokosing

 representative would also sign. Id. at ¶ 84. Mr. Bell signed the contract; he did not keep

 a copy for himself.3 Id. at ¶ 89.


 2      Cindy Bell was not home when the Kokosing representative came to the Bells’ property to
 execute the contract. Id. at ¶ 83.
 3       On July 27, 2018, over a year after Mr. Bells signed the Waste Agreement, the Bells claim
 that Kokosing’s counsel emailed them a copy of the Waste Agreement that had two significant
 alterations: there was an extra section titled “MSD HELD HARMLESS” and Mr. Bell’s handwritten

                                                5
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 6 of 80 - Page ID#: 1469




        In August 2017, Kokosing and Defendant Ashcraft began shipping fill material from

 the Lick Run project to the Bells’ property. Id. at ¶ 104. The Bells claim that between “the

 beginning date in August 2017 and until September 29, 2017, Defendant Ashcraft, acting

 for and as the actual or ostensible agent of all the named Defendants, transported

 approximately 1,393 loads of fill material to Plaintiffs’ property.” Id. The fill material placed

 on their property “was not sampled or tested by Kokosing, the City, MSD, ATC, or Ashcraft

 before being dumped and spread on Plaintiffs’ property.” Id. at ¶ 106. The Bells claim

 that despite multiple requests, Kokosing and Ashcraft refused to provide the Bells with

 documentation for where the fill material was coming from at the Lick Run project or

 verification that the fill material was free of contaminants. Id. at ¶ 109.

        On September 29, 2017, Kokosing started depositing additional fill material onto

 the Bells’ property that was excavated from a location within the Lick Run project known

 as CSA 20. Id. at ¶ 111. CSA 20 included a former McDonald’s restaurant located at

 2321 Beekman Street, which the City purchased in 2015. Id. at ¶ 112. According the

 Bells, the City, MSD, and ATC knew or should have known that the fill material at the

 McDonalds site contained “black foundry sand contaminated with heavy metals and

 polyaromatic hydrocarbons.” Id. at ¶ 113. The Bells allege that the City was informed

 multiple times beginning in 2002 that the soil at 2321 Beekman Street was likely

 contaminated. Id. at ¶¶ 121–30. The Bells also claim that the “black sand was patently

 obvious” and “had a petroleum odor that should have alerted the Defendants that the

 foundry sand was contaminated and not suitable for use on residential property.” Id. at



 modification to Section 5 that “no contaminated material of any type” would be added to their
 property was removed. Id. at ¶ 91. The allegedly-modified Waste Agreement was signed by
 Jonathon A. Turton, an authorized agent for Kokosing. Id. at ¶ 92.

                                                6
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 7 of 80 - Page ID#: 1470




 ¶¶ 118, 119. CSA 20, however, was labeled as “not contaminated soil” on the Lick Run

 project construction drawings; the Bells claim that the City, MSD, and ATC intentionally

 misclassified fill material from CSA 20. Id. at ¶¶ 117, 132. Between September 29, 2017

 and October 16, 2017, Kokosing and Ashcraft deposited approximately 1,985 loads of fill

 material totaling approximately 18,000 cubic yards from CSA 20 onto the Bells’ property.

 Id. at ¶¶ 135–36.

        The Bells claim that the Defendants began communicating among themselves in

 early October 2017 about the potentially contaminated foundry sand that the Defendants

 were dumping on the Bells’ property. Id. at ¶¶ 137–46. According to the Bells, on October

 2, 2017 Kokosing met with the City, MSD, and ATC to discuss the excavation; the City,

 MSD, and ATC told Kokosing that “the ‘specifications prevail’ and Kokosing should handle

 the black foundry sand as non-contaminated fill for use on residential property.” Id. at

 ¶ 137. On October 12, 2017, Kokosing asked ATC to test the foundry sand found on CSA

 20, id. at ¶ 138, and sent MSD a letter requesting a modification to the construction

 timeline to allow Kokosing to effectively respond to the environmental conditions of CSA

 20, id. at ¶ 140. On October 17, 2017, ATC responded to Kokosing’s request and affirmed

 that the fill material at CSA 20 was uncontaminated, even though they had only tested

 soil 4 to 6 feet below the surface; at the time Kokosing was excavating soil deeper than

 6 feet. Id. at ¶¶ 142–44. The Bells also claim that “Kokosing’s internal weekly log” for

 October 14 “reported CSA ‘had soils that had a petroleum odor [and that] ATC took

 samples.’” Id. at ¶ 141. On October 19, 2017, Kokosing again requested verification from

 the City, MSD, and ATC. Id. at ¶ 145. On October 31, 2017, the City, MSD, and ATC




                                            7
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 8 of 80 - Page ID#: 1471




 responded that the “[a]nalytical data is not available beyond the 4-6’ depth for this site.

 The maximum depth of fill material is 11.5’ beneath the foundry property.” Id. at ¶ 146.

        While these discussions between Kokosing, the City, MSD, and ATC were

 ongoing, the Bells allege that “representatives of both Kokosing and Ashcraft—in person,

 through text messages and emails, and by multiple cellphone calls” were “falsely

 assur[ing] Plaintiffs that the black sandy material was ‘clean,’ totally harmless, ‘inert,’ and

 ‘contained no contaminants,’ and was ‘perfectly safe.’” Id. at ¶ 148. The Bells claim that

 “Kokosing’s representatives repeatedly assured Plaintiffs that the black foundry sand was

 just ‘city dirt’ from Cincinnati and its chemical composition complied with the terms and

 conditions in its contract with the Plaintiffs.” Id. at ¶ 149. The Bells “talked to Ashcraft’s

 truck drivers about the black sand material being dumped on their property beginning on

 or about October 2, 2017 and were told the material was just old ‘city’ dirt’ from the

 westside of Cincinnati.”    Id.   The Bells claim that during October 2017 “Kokosing’s

 representatives and agents continued to maliciously, wantonly, falsely, and intentionally

 tell Plaintiffs that the black sand . . . was ‘perfectly safe,’ ‘the material was black in color

 because it came from the westside of City of Cincinnati,’ and the ‘material contained no

 contaminants.’” Id. at ¶ 156; see also id. at ¶ 157.

        On October 13, 2017, the U.S. Coast Guard took pictures of the Bells’ property

 while traveling along the Ohio River. Id. at ¶ 150. The pictures show “a Kokosing

 contractor using a bulldozer to push black fill material down the hillside towards the Ohio

 River in violation of Plaintiffs’ floodplain permit.” Id. at ¶ 151. The Bells allege that on

 October 13, 2017 a representative from Kentucky Division of Water (“KDOW”) met with

 Mike Luessen of ATC “about the black fill material,” and afterwards Mr. Luessen emailed



                                                8
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 9 of 80 - Page ID#: 1472




 KDOW to ask “to have the U.S. Army Corps of Engineers contact Luessen directly

 regarding fill material dumped in the floodplain.” Id. Representatives from KDOW also

 visited the Bells’ property to examine whether the Bells’ were in compliance with their

 floodplain permit. Id. at ¶ 152.

        On October 20, 2017, “ATC, the City and MSD notified Kokosing, in writing, that

 the soils taken to Plaintiffs’ property were “classified as Type 1 but restricted to

 commercial/industrial use” and “[were] contaminated with PAHs and heavy metals . . .

 present[ing] ‘a potential future liability if disposed at a residential property.’” Id. at ¶¶ 160–

 61. On October 27, 2017, Kokosing sent a letter to MSD and ATC requesting confirmation

 that the fill material deposited on the Bells property was non-contaminated and asking

 how it should be handled; the Amended Complaint does not say whether MSD

 responded.     See id. at ¶¶ 164–66. The Bells claim that Kokosing told Ashcraft on

 November 3, 2017 to “put brown soil overtop the black material to ‘cover it up’” and

 removed their equipment from the Bells property. Id. at ¶ 168. On November 4, 2017,

 two engineers from the City and MSD visited the Bells’ property and took photographs

 and videos. Id. at ¶ 169.

        Concerned about the petroleum odors coming from the fill material, the Bells took

 samples of the soil themselves and sent them to a lab to be tested. Id. at ¶ 173. On

 November 21, 2017, the Bells received results that the “black fill material was high in

 heavy metals.” Id. The Bells claim that they “told representatives of Kokosing, Ashcraft,

 and the City” about the lab results, id. at ¶ 174, but that Kokosing continued to “falsely

 insist that the material was perfectly safe” and that it was just “city dirt,” id. at ¶ 175.

 Additionally, the Bells allege that Kokosing and Ashcraft both “denied responsibility for



                                                 9
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 10 of 80 - Page ID#:
                                    1473



the contamination . . . and instead pointed their fingers at the City as being the guilty party

in the scheme.” Id. at ¶ 177. When Mr. Bell called Raymond Schork, a senior engineer

for the City, and asked for an explanation, Mr. Bell says that Schork told him he would

look into the matter and get back to him. Id. at ¶ 179. After a few days, Schork responded

and “falsely, maliciously, wantonly, and intentionally told Mr. Bell that ‘the dark dirt’ did

not come from the City’s sewer project.” Id. at ¶ 180. Schork allegedly told the Bells to

ask an Ashcraft employee where the black dirt came from and “suggested that Plaintiffs

place a two-foot thick cap of clean soil over the dark dirt—at Plaintiffs’ expense—because

of the high levels of heavy metals in this dirt.” Id. at ¶ 182. The Bells argue that at the

time he sent that email, however, Schork knew or should have known that the black fill

material came from CSA 20. Id. at ¶ 181.

       In December of 2017, the Superfund Branch of Kentucky Division of Waste

Management (“KDWM”) became involved. Id. at ¶ 190. The KDWM tested the fill material

on the Bells’ property and confirmed that it contained high amounts of heavy metals in

violation of Kentucky laws and regulations. Id. at ¶ 192. Since then, the Defendants have

been involved in ongoing negotiations with the Bells and KDWM about how to address

the contamination. Id. at ¶¶ 193–214; see also (Doc. # 38 at 23) (stating that remedial

discussions are still ongoing). There appear to be two potential remedial approaches: (1)

remove all the contaminated fill material from the Bells’ property and dispose of it properly

at a landfill, and (2) place an engineered cap overtop the contaminated fill material to

encapsulate it. (Doc. # 27 at ¶¶ 199, 213). The second option would also require the

Bells to “record an environmental covenant in the chain of title of their property” to

“restrict[] the use of their property [and] maintain the integrity of the cap in perpetuity.” Id.



                                               10
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 11 of 80 - Page ID#:
                                    1474



at ¶ 213.

       On April 26, 2019, the Bells filed suit against Kokosing, the City, MSD, ATC, and

Ashcraft. (Doc. # 1). After each Defendant filed a motion to dismiss, (Docs. # 9, # 11, #

13, # 25), the Bells filed an Amended Complaint, (Doc. # 27). The Amended Complaint

lists fourteen causes of action: breach of contract, promissory estoppel, equitable

estoppel, fraudulent misrepresentation, negligence, negligence per se, intentional

trespass, consumer protection laws, criminal mischief, punitive damages, private

nuisance, violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

joint venture, and takings. See generally id. The Bells also allege that the Defendants

acted in concert as part of a civil conspiracy to illegally dump contaminated fill material

onto the Bells’ property. See, e.g., id. at ¶ 134. The Bells are seeking declaratory and

injunctive relief in addition to compensatory and punitive damages. Id. at ¶¶ 392–93. In

response to the Amended Complaint, each Defendant has filed a Motion to Dismiss.

(Docs. # 37, 38, 40, 41, 42). The Motions are fully briefed, (Docs. # 49, 50, 54, 55, 56,

57, 58), and ripe for the Court’s review.

II.    ANALYSIS

       A.     Threshold Considerations

       Before addressing the merits of the Bells’ claims, the City, MSD, and ATC raise

threshold challenges to their involvement in this suit. First, MSD argues that it is not a

proper party to this suit because it does not have the capacity to be sued. (Doc. # 41-1

at 1). Second, the City, MSD, and ATC challenge this Court’s personal jurisdiction over

them and move for dismissal under FED. R. CIV. P. 12(b)(2). (Docs. # 41-1 at 4, # 40 at

5–11, and # 42 at 4–7). Finally, the City and MSD additionally claim that they are immune



                                            11
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 12 of 80 - Page ID#:
                                    1475



from suit. (Docs. # 40 at 11–13 and # 41-1 at 4). The Court will address each of these

threshold considerations in turn.

               1.      MSD’s Capacity to be Sued

       MSD argues that it does not have the capacity to be sued because it is a

subdivision of the City of Cincinnati. (Doc. # 41-1 at 1–2). In response, the Bells claim

that MSD is a proper party because MSD “has been a party to numerous lawsuits.” (Doc.

# 49 at 16) (citing Ohio state court cases in which MSD was a party).

       The Court looks to “the law of the state where the court is located” to determine

whether an entity that is not an individual or a corporation has the capacity to be sued.

FED. R. CIV. P. 17(b)(3).4 “Under Kentucky law, a governmental entity is a non-suable

entity if the nature of the defendants and allegations, and the function of the entity indicate


4          MSD claims that the choice of law is governed by Fed. R. Civ. P. 17(b)(2), which states
that capacity to be sued “for a corporation” is determined “by the law under which it was
organized.” (Doc. # 41-1) (citing CHARLES WRIGHT & ARTHUR MILLER, FEDERAL PRACTICE AND
PROCEDURE § 1562 (3d ed. 2020)). In cases where a political subdivision is sued, however, most
courts, however, have followed FED. R. OF CIV. P. 17(b)(3) and applied the law of the state where
the court is located to determine whether a political subdivision has the capacity to be sued. See,
e.g., Arbogast v. Kansas Dep’t of Labor, 686 F. App’x 556, 557 (10th Cir. 2017) (the capacity of
a Kansas Department of Labor to be sued “is determined ‘by the law of the state where the court
is located.’” (quoting FED. R. CIV. P. 17(b)(3))); Owens v. Baltimore City State’s Attorneys Office,
767 F.3d 379, 393 (4th Cir. 2014) (holding that “the law of the state in which the district court sits
determines” whether the Baltimore City State’s Attorney’s Office had the capacity to be sued);
Doe v. Delaware State Police, 939 F. Supp. 2d 313, 325 (S.D.N.Y. 2013) (collecting cases where
federal courts applied the law of the forum state to determine whether political subdivision’s of
other states have the capacity to be sued). Therefore, the Court will apply Kentucky law, the law
of the state in which the district court sits, rather than Ohio law, the law of the state in which MSD
is incorporated.
         Even if the Court were to apply Ohio law as MSD requests, the result would not change;
under Ohio law, subdivisions of both municipalities and counties do not have the capacity to be
sued. See, e.g., Hendricks v. Office of Clermont Cty. Sheriff, 326 F. App'x 347, 349 (6th Cir.
2009) (finding that a county sheriff office “is not an independent legal entity and therefore is
incapable of suing or being sued”); Goodwin v. Cty. of Summit, Ohio, 45 F. Supp. 3d 692, 698
(N.D. Ohio 2014) (“Administrative units of local government . . . are not sui juris because they lack
the power to sue, and cannot be sued absent positive statutory authority.”); Saint Torrance v.
Firstar, 529 F. Supp. 2d 836, 850 (S.D. Ohio 2007) (“The Cincinnati Water Works, as a department
of the City of Cincinnati, a municipal corporation, is not sui juris and cannot be sued absent
statutory authority.”).

                                                 12
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 13 of 80 - Page ID#:
                                    1476



the claim is essentially against the county or city.” Hocker v. Pikeville City Police Dept.,

No. 7:11-cv-122-EBA, 2013 WL 587897, at *4 (E.D. Ky. Feb. 13, 2013) (citing Smallwood

v. Jefferson Cty. Gov., 743 F. Supp. 502, 503 (W.D. Ky. 1990)). In other words, if the

entity being sued is “merely an extension of the county or city,” the proper party to be

sued is the county or city rather than the individual governmental entity. Id. Courts look

to the level of control the city or county has over a department to determine whether it is

an independent, suable entity or an extension of the county or city. See, e.g., Pittman v.

Rutherford, No. 2:19-cv-36-DLB-CJS, 2019 WL 5558572, at *3–5 (E.D. Ky. Oct. 28, 2019)

(finding that the Ohio Brown County Department of Job and Family Services was not a

suable entity under Kentucky law because the board of county commissioners had a

significant role in managing and overseeing the department, including appointing the

department director); Carver v. Louisville/Jefferson Cty. Metro Gov't, No. 3:12-CV-247-H,

2014 WL 2805539, at *4 (W.D. Ky. June 20, 2014) (finding that the city police department

was not a suable entity because it had no separate identity apart from the metropolitan

government); Hocker, 2013 WL 587897, at *4 (holding that a city police department was

not a suable entity because the city exercised significant control over the department

“including the hiring of officers, the size of the police force, and other significant policy

determinations”). Courts also consider how the department presents itself to the public.

Longwood, LLC v. Voegele, No. 3:17-cv-00676-TBR, 2018 WL 1660086, at *5–6 (W.D.

Ky. Apr. 5, 2018) (finding that a County Engineer department was not separate from the

County Fiscal Court because the County Engineer website prominently featured County

Fiscal Court and listed the County Engineer as one “among a list of several other services

performed by the Oldham County Fiscal Court”).



                                             13
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 14 of 80 - Page ID#:
                                    1477



        Here, MSD is not an independent, suable entity because the city and county

exercise significant control over its operations. MSD is a county sewer district governed

by an agreement between the City and the Board of County Commissioners of Hamilton

County (“Hamilton County”); the City is the manager and operator of MSD, and Hamilton

County is the owner. United States v. Bd. of Cty. Comm’rs of Hamilton Cty., 937 F.3d

679, 681–83 (6th Cir. 2019). The City “provide[s] a total and complete management

service for the operation of [MSD],” including “all thing necessary to manage and operate

[MSD] in an efficient and businesslike manner.” Id. at 682 (alteration in original) (internal

quotation omitted). Hamilton County oversees the City’s management of MSD, including

“fixing sewerage service charges, adopting Rules and Regulations and approving capital

improvement programs, and undertaking the necessary legislation.” Id. According to

MSD’s website, the Cincinnati City Manager appoints the director of MSD, and Hamilton

County approves MSD’s operating budget. About MSD, METROPOLITAN SEWER DISTRICT

OF   GREATER CINCINNATI (June 12, 2020), http://www.msdgc.org/about_msd/index.html.

Furthermore, MSD’s Rule and Regulations require MSD to follow stringent reporting

guidelines to Hamilton County, including providing notice of any legal proceedings. See

Metropolitan Sewer District of Greater Cincinnati Rules and Regulations § 2403 (2018).

        Furthermore, the allegations in the Amended Complaint also confirm that MSD is

controlled by the City and Hamilton County. (Doc. # 27 ¶¶ 3) (describing the City as the

“principal and sole manager of MSD” and acknowledging that Hamilton County “retains

the authority to establish sewer service charges, adopt rules and regulations, and approve

operating and capital improvement program budgets”). Based on the level of control that

the City has over MSD’s employees’ and daily operations and the level of control Hamilton



                                             14
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 15 of 80 - Page ID#:
                                    1478



County has over MSD’s budget and organizational structure, it is clear that MSD is not an

independent, suable entity; it is a hybrid subdivision under the joint control of the City and

Hamilton County.5

       In opposition, the Bells argue that MSD is a suable entity because the Kentucky

Supreme Court has found that Kentucky sewer districts are suable entities. Calvert Invs.,

Inc. v. Louisville & Jefferson Cty. Metro. Sewer Dist., 805 S.W.2d 133, 139 (Ky. 1991).

Calvert, however, is distinguishable.         In Calvert, the Court considered whether the

Louisville & Jefferson County Metropolitan Sewer District (“Louisville & Jefferson”) was a

suable entity. Id. at 135. Unlike MSD, Louisville & Jefferson is organized under Kentucky

law as “a public body corporate, and political subdivision, with power to adopt, use, and

alter at its pleasure a corporate seal, sue and be sued, contract and be contracted with,

and in other ways to act as a natural person.” KY. REV. STAT. § 76.010. MSD does not

have similar powers. See, e.g., (Doc. # 13-2 at 9) (the City, not MSD, is the party that

contracted with Kokosing to complete the LRV Project). Because MSD has significantly

less control over its own operations than Louisville & Jefferson, the Bells’ reliance on

Calvert is misguided.6 In summary, MSD is merely an extension of the City and Hamilton

County without independent control of its operations; thus, it does not have the capacity

to be sued and is not a proper party to this case. Accordingly, MSD’s Motion to Dismiss




5       MSD’s hybrid structure does not change this result. While MSD’s organizational structure
is atypical, it is clear that MSD does not have independent control of its operations; it is entirely
governed by the partnership between the City and Hamilton County. Entities that are merely
extensions of either municipalities or counties are not proper parties under Kentucky law. See
Hocker, 2013 WL 587897, at *4.
6       Furthermore, the fact that MSD has been named as a party in Ohio state court cases does
not, as the Bells claim, (Doc. # 49 at 16), mean that MSD has capacity to be sued in this federal
court where MSD’s capacity to be sued is governed by Kentucky law.

                                                 15
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 16 of 80 - Page ID#:
                                    1479



is granted.

                2.       Personal Jurisdiction

                         a.      Standard of Review

       When a defendant brings a Rule 12(b)(2) motion to dismiss for lack of personal

jurisdiction, the burden is on the plaintiff to establish that the court has personal

jurisdiction over each defendant. Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir.

1991). If the court has not conducted an evidentiary hearing,7 then the plaintiff’s burden

is “relatively slight,” and the plaintiff must only make a prima facie showing of personal

jurisdiction. Estate of Thomson v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 360 (6th

Cir. 2008); see also Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th

Cir. 2002). A plaintiff “can meet this burden by ‘establishing with reasonable particularity

sufficient    contacts        between   [themselves]   and   the   forum   state   to   support

jurisdiction.’” Neogen, 282 F.3d at 887 (quoting Provident Nat'l Bank v. California Fed.

Savings Loan Ass'n, 819 F.2d 434, 437 (3d Cir.1987)). The court views the pleadings,

affidavits, and additional evidence in the light most favorable to the plaintiff and “does not

weigh the controverting assertions of the party seeking dismissal.” Theunissen, 935 F.2d

at 1459; see also Neogen, 282 F.3d at 887 (“[T]his court will not consider facts proffered

by the defendant that conflict with those offered by the plaintiff.”).

       If the defendant, however, submits “a properly supported motion for dismissal,

[then] the plaintiff may not stand on his pleadings but must, by affidavit or otherwise, set

forth specific facts showing that the court has jurisdiction.” Theunissen, 935 F.2d at 1458;

see also Parker v. Winwood, 938 F.3d 833, 839–40 (6th Cir. 2019); Miller v. AXA


7      None of the parties have requested an evidentiary hearing. See generally (Doc. # 40-1,
41-1, 42, 49).

                                                 16
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 17 of 80 - Page ID#:
                                    1480



Winterthur Ins. Co., 694 F.3d 675, 678 (6th Cir. 2012); Carrier Corp. v. Outokumpu Oyi,

673 F.3d 430, 449 (6th Cir. 2012). In the face of “affirmative evidence showing that the

court lack[s] jurisdiction,” the plaintiff’s “mere allegations of jurisdiction are not enough.”

Parker, 938 F.2d at 839–40. If the plaintiff fails to put forth specific facts in opposition of

a properly-supported motion to dismiss for lack of personal jurisdiction, then the court will

“find personal jurisdiction lacking unless there are sufficient allegations in the complaint

to establish personal jurisdiction which stand unrefuted by the sworn evidence provided”

by the defendant. Babcock Power, Inc. v. Sterling Grp., LP., No. 3:16-cv-789-CRS, 2017

WL 3161624, at *2 (W.D. Ky. July 25, 2017) (emphasis added); see also Theunissen, 935

F.2d at 1459 (“[T]he court disposing of a 12(b)(2) motion does not weigh the controverting

assertions of the party seeking dismissal.”) (emphasis added).

       A federal court sitting in diversity must look to the law of the forum state to

determine the reach of the district court’s personal jurisdiction over parties, subject to

constitutional due process requirements.” Air Prods. & Controls, Inc. v. Safetech, Int’l,

Inc., 503 F.3d 544, 550 (6th Cir. 2007). Thus, here personal jurisdiction must be proper

under both the Kentucky long-arm statute and the federal Due Process Clause. See id.

“The Kentucky Supreme Court has held that the state’s long-arm statute (KY. REV. STAT.

§ 454.210) does not reach the outer limits of the Due Process Clause.” Hall v. Rag-O-

Rama, LLC, 359 F. Supp. 3d 499, 505 (E.D. Ky. Jan. 8, 2019) (citing Caesars Riverboat

Casino, LLC v. Beach, 336 S.W.3d 51, 57 (Ky. 2011)). Therefore, analysis of personal

jurisdiction under Kentucky law is a “two-step process.” Newberry v. Silverman, 789 F.3d

636, 641 (6th Cir. 2015) (citing Caesars, 336 S.W.3d at 57). “First, a court must look to

see if the cause of action arises from the type of conduct or activity that is enumerated in



                                              17
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 18 of 80 - Page ID#:
                                    1481



the [Kentucky long-arm] statute itself.” Id. If there is jurisdiction under the long-arm

statute, “then the court must assess whether ‘exercising personal jurisdiction over the

non-resident defendant offends his federal due process rights.’” Id.

                       b.      Long-arm Statue

       The Kentucky long-arm statute provides nine categories of conduct which may

subject a defendant to personal jurisdiction in a Kentucky court. KY. REV. STAT. § 454.210.

The plaintiff’s claims must “arise from” the enumerated conduct in order for personal

jurisdiction to lie. Id. at § 454.210(b)(2). “A claim ‘arises from’ certain conduct when there

is a ‘reasonable and direct nexus’ between the conduct causing injury and the defendant’s

activities in the state.” Holbrook v. Mazda Motor Corp., 6:17-cv-244-DCR, 2018 WL

1571905, at *2 (E.D. Ky. Mar. 30, 2018) (citing Caesars Riverboat Casino, 336 S.W.3d at

57).   Courts “ultimately have to depend upon a common sense analysis, giving the

benefit of the doubt in favor of jurisdiction,” when determining whether the plaintiff’s claims

arise from the defendants’ actions. Caesars Riverboat Casino, 336 S.W.3d at 59. The

Bells appear to argue that this Court has jurisdiction over the City and ATC based on

three of the nine categories of conduct enumerated in the Kentucky long-arm statute: “(1)

transacting any business in this Commonwealth; (2) contracting to supply services or

goods in this Commonwealth; [and] (3) causing tortious injury by an act or omission in

this Commonwealth.” (Doc. # 49 at 6) (citing KY. REV. STAT. § 454.210(2)(a)(1)–(3)).8 A

person is subject to the Kentucky long-arm statute whether he “acts directly or by an



8      The Bells do not explicitly state that their allegations only fall within these three categories.
See (Doc. # 49 at 6–8). After a careful review of all nine enumerated categories, however, the
Court concludes that the three categories listed by the Bells are the only categories applicable to
the Defendants’ alleged conduct. Thus, the Court will limit its analysis to whether the Defendants’
conduct falls within any of the three categories highlighted by the Bells.

                                                  18
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 19 of 80 - Page ID#:
                                    1482



agent.” KY. REV. STAT. § 454.210(2)(a).

       There is no agreed-upon interpretation of what it means to “transact any business”

in Kentucky under the long-arm statute. See Hall, 359 F. Supp. 3d at 505–06 (collecting

cases). Read most liberally, even the slightest business transaction such as sending

emails to a Kentucky resident is sufficient to exercise long-arm jurisdiction over a

defendant. Id. at 506 (a defendant corporation transacted business in Kentucky when it

“sent emails to a Kentucky resident, knowing he was in Kentucky, and asked him to ‘send

samples and instructions for his products, which [plaintiff] fulfilled form Kentucky.’”

(quoting Eat More Wings, LLC v. Home Mkt. Foods, Inc., 282 F. Supp. 3d 965, 970 (E.D.

Ky. 2017))). A defendant is subject to jurisdiction for “contracting to supply services or

goods in this Commonwealth,” KY. REV. STAT. § 454.210(2)(a)(2), if the defendant

contracts to supply “services or goods to be transported into, consumed or used in

Kentucky,” Hinners v. Robey, 336 S.W.3d 891, 896 (Ky. 2011). The contract itself does

not have to be made or executed in Kentucky. Id. In contrast, under § 454.210(2)(a)(3),

the act or omission causing tortious injury must occur in Kentucky. See Caesars, 336

S.W.3d at 57–58; see also Doe v. Griffin, No. 2:19-cv-126, 2020 WL 1816139, at *4 (E.D.

Ky. Apr. 9, 2020) (collecting cases).

       Here, the Bells cite several direct actions that the City and ATC allegedly took

which the Bells argue subject them to jurisdiction under the Kentucky long-arm statute.

First, the Bells allege that the City “‘supervise[d], overs[aw], manage[d], coordinate[d],

control[led], and document[ed]’ the entire sewer project including the decision to dump

soil from the sewer project on the Bells’ land in Kentucky.” (Doc. # 49 at 6–7) (alterations

in original) (quoting (Doc. # 27 at ¶ 30)). In addition, the Bells claim that the City and ATC



                                             19
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 20 of 80 - Page ID#:
                                    1483



were both “intricately involved in the agreement between Kokosing and the Bells to dump

soil on the Bells’ property, including reviewing and approving all documentation.” Id. at

7. The Bells do not clarify, however, how this conduct falls within any of the three

identified, enumerated categories of conduct in the long-arm statute. See id. at 6–7.

         The Bells have not established with reasonable particularity that the City or ATC

directly, transacted business, contracted to supply services or goods, or caused tortious

injury in Kentucky. Both the City and ATC supported their motions to dismiss with

affirmative evidence showing that this Court lacks jurisdiction. (Doc. # 40-1 at 5); (Doc.

# 42 at 4). The City submitted an affidavit from Pat Arnette, the Deputy Director of

Engineering for MSD and employee of the City. (Doc. # 13-2).9 Arnette states that the

City hired Kokosing to serve as the general contractor of the Sewer Project and testifies

that the “City performed the Lick Run project entirely in Ohio.” Id. at 2–3. Arnette claims

that “prior to learning that Kokosing had placed fill material on the Bells’ property, the City

had no contacts with Kentucky on the Lick Run project,” including any interaction with the

Bells. Id. at 3. The City also attached a copy of the contract between itself and Kokosing,

which states that “[t]he City shall not supervise, direct, or have control or authority over,

nor be responsible for, [Kokosing’s] means, methods, techniques, sequences, or

procedures of construction.” Id. at 32. Similarly, ATC supports its Motion to Dismiss with

an affidavit from Michael Luessen, a Principal of ATC. (Doc. # 42-1). Luessen states



9       Arnette’s affidavit was an exhibit to the City’s original motion to dismiss, which was denied
without prejudice with right to renew after the Bells filed the Amended Complaint (Doc. # 34).
Because Arnette’s affidavit has been filed in the record, the Court will consider it as support of the
City’s current Motion to Dismiss, even though it was not attached to the Motion currently before
the Court. See Kepley v. Lanz, No. 3:10-cv-695-CRS, 2015 WL 1978706, at *6–7 (W.D. Ky. May
1, 2015) (relying on a declaration attached to an earlier motion to find that the court lacked
personal jurisdiction over the defendant).

                                                 20
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 21 of 80 - Page ID#:
                                    1484



that “prior to and during the [fill] material placement activities described in the complaint

of Plaintiffs, ATC had no knowledge of Plaintiffs or Plaintiff’s property and had no

interaction with Plaintiffs in the Commonwealth of Kentucky or otherwise.” Id. at 1. ATC

also “never entered the [Bells’] property” and “did not perform any services consulting or

otherwise related to the [Lick Run Project] within the Commonwealth of Kentucky before

the cessation of the material placement activities described in the complaint.” Id. at 2.

       Since both the City and ATC properly-supported their Motions to Dismiss, the Bells

cannot “stand on [their] pleadings.” Theunissen, 935 F.2d at 1458. They must “set forth

specific facts showing that the court has jurisdiction.” Id. Despite this clear warning,

however, the Bells continue to try and stand on their pleadings. They argue that the City

and ATC are subject jurisdiction based solely on the allegations in the Amended

Complaint. See (Doc. # 49 at 6–8) (citing the Amended Complaint). The Bells do not

submit an affidavit in support or otherwise provide supplementary support to their

Amended Complaint. Accordingly, the Bells have not met their evidentiary burden. See

Theunissen, 935 F.2d at 1458. Because the Bells have not met their evidentiary burden,

the Court will only consider those facts in the Amended Complaint that are unrefuted by

the City and ATC’s affidavits. Babcock Power, 2017 WL 3161624, at *2; see also

BlackJack Sulky, Ltd. v. Evolution Racing L.L.C., No. 5:04-CV-780, 2005 WL 8166101,

at *4 (N.D. Ohio Apr. 14, 2005) (accepting the statements in the defendant’s affidavit after

the plaintiff failed to set forth specific facts showing that the court had jurisdiction).

       The City’s and ATC’s affidavits directly contradict the Bells’ claim in the Amended

Complaint that the Defendants were intricately involved in the agreement between

Kokosing and the Bells. (Doc. # 27 ¶¶ 68, 70). Specifically, the City and ATC claim that



                                               21
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 22 of 80 - Page ID#:
                                    1485



they did not learn about Kokosing’s contract with the Bells until after Kokosing had

deposited contaminated soil on their property. See (Doc. # 13-2); (Doc # 42-1). The City

and ATC’s declaration is further supported by the Bells’ own allegations in the Amended

Complaint. See (Doc. # 27 at ¶ 71) (citing a letter from MSD to Kokosing which stated

that Kokosing deposited 30k of soil to the Bells’ property before submitting paperwork to

the City). Because the City and ATC deny that they supervised Kokosing’s contract with

the Bells and because the Bells failed to submit specific facts refuting the Defendants’

claim, the Bells cannot rely on the City and ATC’s alleged approval and supervision of

Kokosing as a basis for jurisdiction.10

       Moreover, ATC’s direct contacts with Kentucky are also insufficient to bring it within

the reach of Kentucky’s long-arm statute. According to ATC’s unrefuted affidavit, ATC

was not involved with the Bells, either in Ohio or Kentucky, until after the contaminated

fill material was placed on the Bells’ property; ATC did not even know that Kokosing had

contracted with the Bells. (Doc. # 42-1). After ATC learned of the contamination, it did

additional testing of the soil on the Bells’ property and created a Corrective Action Plan

to remedy the contamination of the Bells’ property under the direction of the Superfund

Branch of Kentucky Division of Waste Management. (Doc. # 27 ¶¶ 190–208). Even if



10       Even if the City and ATC did not deny the Bells’ allegations, the Defendants’ supervision
and approval of Kokosing’s contract with the Bells likely does not fall within any of the categories
of conduct enumerated in the Kentucky long-arm statute. Approval and supervision of another
parties’ contract has not been recognized as either transacting business or contracting for
services or goods in Kentucky. See Preferred Care of Delaware, No. 5:15-cv-88-KKC-EBA, 2016
WL 2593924, at *6 (E.D. Ky. May 4, 2016) (“[O]ne corporation’s acts within a forum cannot be
imputed to a related corporation to establish jurisdiction.”); Modern Holdings, LLC v. Corning Inc.,
No. 5:13-cv-405-GFVT, 2015 WL 1481443, at *7 (E.D. Ky. Mar. 31, 2015) (“[T]he actions of a
subsidiary within a forum cannot be imputed to a foreign parent corporation in order to establish
jurisdiction.”); Clark v. Kolbell, No. 2014-CA-000747-MR, 2016 WL 304625, at *4 (Ky. Ct. App.
Jan. 22, 2016) (an out-of-state physician who was contracted by a third-party to review plaintiff’s
medical report did not transact business in Kentucky).

                                                22
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 23 of 80 - Page ID#:
                                    1486



these activities are enough to qualify as transacting business under Kentucky’s long-arm

statute, the Court could still not exercise jurisdiction over ATC because the Bells’ claims

do not arise from ATC’s activities in Kentucky. Caesars, 336 S.W.3d at 59 (finding that

there must be “a reasonable and direct nexus between the wrongful acts alleged in the

complaint and the statutory predicate for long-arm-jurisdiction”). Here, ATC’s activities in

Kentucky would not constitute even a but-for cause of the Bells’ injuries; ATC did not

become involved in the Bells’ affairs until after the injuries occurred. (Doc. # 42-1); see

also Caesars, 336 S.W.3d at 58–59 (holding that but-for causation is insufficient).

Therefore, the Bells cannot rely on ATC’s limited direct conduct in Kentucky to prove

personal jurisdiction.

       Similarly, the Bells cannot rely on the City’s direct contacts with Kentucky to

establish jurisdiction. Like ATC, the City did not take any action in Kentucky until after

the contaminated fill material was placed on the Bells’ property. (Doc. # 27 ¶¶ 190–208).

On November 3, 2017, City engineer Raymond Schork and another City engineer also

visited the Bells’ property to inspect the alleged contamination.       Id. at ¶ 169.   On

November 24, 2017, Mr. Bell also called Schork to ask him about the contaminated soil

on his property. Id. at ¶ 179. On November 27, 2017, Schork emailed Mr. Bell a response

stating that “‘the dark dirt’ did not come from the City’s sewer project.”       Id. ¶ 180.

Additionally, like ATC, the City took part in remediation negotiations under the direction

of the Superfund Branch of Kentucky Division of Waste Management after the

contamination was discovered. Id. at ¶¶ 190–208. The Bells argue that these limited

direct contacts with Kentucky are enough to find that the City transacted business in

Kentucky.    (Doc. # 49 at 6–7).     However, these contacts cannot support personal



                                            23
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 24 of 80 - Page ID#:
                                    1487



jurisdiction over the City, because the Bells’ claims do not arise from the City’s activities

in Kentucky. Caesars, 336 S.W.3d at 59. There is no reasonable and direct nexus

between either the engineer’s visit to the Bells’ property or Schork’s email to Mr. Bell in

November 2017 and the injuries the Bells suffered through the contamination of their land

in September and October of 2017.

       Finally, the Bells contend that this Court has personal jurisdiction over the City and

ATC because Kokosing was their agent operating in Kentucky. Id. at 7–8. While a

defendant may be subject to jurisdiction through the actions of its agent, see KY. REV.

STAT. § 454.210(2)(a), the Bells have not met their burden to prove that Kokosing was

acting as the City or ATC’s agent. Both the City and ATC have submitted affidavits

denying that Kokosing acted as their agent in contracting with the Bells. (Doc. # 13-2)

(affidavit from City employee) (“[Kokosing] is not the City’s agent.”); (Doc. # 42-1) (affidavit

from ATC employee) (stating that ATC had no knowledge of Kokosing’s agreement with

the Bells until after the excavation work had stopped).            Because the Defendants

supported their motions to dismiss with specific facts and evidence, the Bells cannot stand

on their pleadings. See Theunissen, 935 F.2d at 1458. The Bells, however, attempt to

do just that when making this argument. (Doc. # 49). Because the Bells have failed to

meet their burden of proof, the Court will not accept their unsupported allegations that

Kokosing was acting as the City and ATC’s agent.

       In conclusion, the Bells have failed to demonstrate with reasonable particularity

sufficient contacts between either the City or ATC and Kentucky to establish personal

jurisdiction. While the Plaintiffs’ burden is relatively slight, the Bells cannot merely rely on

their pleadings in the face of Defendants’ affidavits refuting jurisdiction. Despite this



                                              24
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 25 of 80 - Page ID#:
                                    1488



clearly-established principle, the Bells have not provided any additional evidence beyond

the allegations in the Amended Complaint. Without additional evidence, the Court can

consider only the facts in the Amended Complaint that are unrefuted by the City and ATC,

which are insufficient to establish jurisdiction under the Kentucky long-arm statute. Since

there is no jurisdiction under the long-arm statute, the Court will stop at step one and not

consider whether there is jurisdiction under the federal Due Process Clause. Accordingly,

as the Court does not have personal jurisdiction over the City and ATC, the City and

ATC’s Motions to Dismiss are granted.11

       B.      Failure to State a Claim

       Having resolved the threshold consideration brought by the City, MSD, and ATC,

the Court will next consider Defendant Kokosing and Defendant Ashcraft’s Motions to

Dismiss for failure to state a claim. (Docs. # 37 and 38).

               1.     Standard of Review

       In order “to survive a motion to dismiss, a complaint must contain factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.”’ Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is plausible “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. A

complaint does not have to show that liability is probable, “but asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 557).

       In adjudicating a motion to dismiss, the Court accepts all allegations in the

complaint as true and considers them in the light most favorable to the plaintiff. Hill v.


11    Because the Court lacks personal jurisdiction over the City, the Court need not consider
whether the City is protected by immunity.

                                               25
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 26 of 80 - Page ID#:
                                    1489



Snyder, 878 F.3d 193, 203 (6th Cir. 2017) (citing Ashcroft, 556 U.S. at 678; Twombly,

550 U.S. at 570). It need not, however, “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555. Merely stating the elements of a claim is

insufficient; while “legal conclusions can provide the framework of the complaint, they

must be supported by factual allegations.” Ashcroft, 556 U.S. at 678–79. The Court “may

consider the complaint and any exhibits attached thereto, public records, items appearing

in the record of the case, and exhibits attached to the defendant’s motion to dismiss, so

long as they are referred to in the complaint and are central to the claims contained

therein.” DeJohn v. Lerner, Sampson & Rothfuss, No. 1:12-cv-1705, 2012 WL 6154800,

at *2 (N.D. Ohio Dec. 11, 2012) (citing Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir.

2001)). Considering documents beyond these converts a motion to dismiss into a motion

for summary judgment. Spencer v. Grand River Nav. Co., Inc., 644 F. App’x 559, 561–

62 (6th Cir. 2016) (citing Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

Cir. 2008)).

       Here, the Bells attached several documents to their Amended Complaint: a

summary of bids for the LRV Project, (Doc. # 27-1), the Waste Agreement, (Doc. # 27-2),

site drawings from the LRV Project, (Doc. # 27-3), letters between Kokosing and the City,

(Docs. # 27-5, 27-8, 27-9, and 27-10), and pictures of the Bells’ property, (Docs. # 27-3,

27-6, 27-7, and 27-11). All of the attached documents are referenced in the Complaint,

see (Doc. # 27 at ¶¶ 1, 8, 19), and are central to the claims therein; thus, they may be

considered by the Court in evaluating the present Motion, Burns v. United States, 542 F.

App’x 461, 466 (6th Cir. 2013) (citing Commercial Money Ctr., Inc., 508 F.3d at 336);

Bassett, 528 F.3d at 430 (citing Amini, 259 F.3d at 502).



                                             26
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 27 of 80 - Page ID#:
                                    1490



               2.      Choice of Law

       Federal courts in diversity cases12 apply the substantive law of the state in which

the court sits, Hanna v. Plumer, 380 U.S. 460, 465 (1965) (discussing Erie R. Co. v.

Tompkins, 304 U.S. 64 (1938)); this includes that state’s choice-of-law rules, Phelps v.

McClellan, 30 F.3d 658, 661 (6th Cir. 1994) (citing Klaxon Co. v. Stentor Elec. Mfg. Co.,

313 U.S. 487, 496 (1941); Macurdy v. Sikov & Love, P.A., 894 F.2d 818, 820 (6th Cir.

1990)). Kentucky has different choice-of-law rules for cases that sound in tort versus

those that sound in contract. Wells Fargo Fin. Leasing, Inc. v. Griffin, 970 F. Supp. 2d

700, 707 (E.D. Ky. 2013) (citing Saleba v. Schrand, 300 S.W.3d 177, 181 (Ky. 2009)). In

all cases, however, there is a “strong preference” for the law of the Commonwealth to

apply to cases brought in Kentucky courts. Wells Fargo Fin. Leasing, Inc., 970 F. Supp.

2d at 707 (collecting cases). The parties do not appear to dispute that Kentucky law

applies to the claims currently before the Court, see generally (Doc. # 38) (Kokosing

applying Kentucky law to the state-law claims); (Doc. # 37) (Ashcraft applying Kentucky

law to the state-law claims) (Doc. # 50) (the Bells applying Kentucky law to the state-law

claims), and the Court agrees that Kentucky law is appropriate here.

       For tort claims, Kentucky law will apply if there are any “significant contacts—not

necessarily the most significant—with Kentucky.”13 Foster v. Leggett, 484 S.W.2d 827,


12       While the majority of the Bells’ claims are state-law claims brought under diversity
jurisdiction, Count XII is a federal RICO claim brought under 18 U.S.C. § 1962. (Doc. # 27 at ¶¶
335–79). Thus, the Court will apply federal law to the RICO claim.
13      There is some suggestion “that Kentucky may have abandoned the ‘any significant
contact’ test in tort cases for the ‘most significant contact’ test.” Cutter v. Ethicon, Inc., 5:19-cv-
443-DCR, 2020 WL 109809, at *4 n.4 (E.D. Ky. Jan. 9, 2020) (citing Kirilenko v. Kirilenko, 505
S.W.3d 766, 769 (Ky. 2016)). It is “unclear, however, because Kirilenko was a divorce case that
did not involve a tort claim” and “supports [the apparent principle that the most significant contact
test is applied to tort claims] by citing to a Saleba footnote that explicitly endorses the ‘any

                                                  27
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 28 of 80 - Page ID#:
                                    1491



829 (Ky. 1972); see also Saleba, 300 S.W.3d at 181; Brewster v. Colgate-Palmolive Co.,

279 S.W.3d 142, 145 n.8 (Ky. 2009). Thus, Kentucky law applies here because the Bells

are residents of Kentucky and, therefore, the tort claims brought by the Bells have a

significant contact to Kentucky. Warndorf v. Otis Elevator Co., No. 2:17-cv-159-DLB-

CJS, 2019 WL 137585, at *2 (E.D. Ky. Jan. 8, 2019) (Kentucky law governs tort claims

brought in Kentucky when the plaintiff is a Kentucky resident) (citing Aces High Coal

Sales, Inc. v. Cmty. Tr. & Bank of W. Ga., No. 2:15-cv-161-DLB-HAI, 2017 WL 3122661,

at *12 (E.D. Ky. July 21, 2017)).

       While the test applied to contracts claims is less straightforward, the Court finds

that Kentucky law also applies to the contract issues underlying the Bells’ claims. In

general, Kentucky law applies in contract cases when Kentucky meets “the ‘most

significant contacts’ test, set forth in § 188 of the Restatement (Second) of Conflict

Laws.”14 Acuity Brands, Inc. v. Bickley, 172 F. Supp. 3d 971, 981 (E.D. Ky. 2016) (citing

Saleba, 300 S.W.3d at 181). It is less clear, however, what test applies when the contract

in question contains a choice-of-law provision.15            The Waste Agreement included a


significant contact’ test for choice of law determinations regarding tort claims.” Id. (citing Saleba,
200 S.W.3d at 182 n.2).
14      This section of the Restatement directs a Court to consider the following factors to
determine which law applies to a contract “[i]n the absence of an effective choice of law by the
parties”: “(a) the place of contracting, (b) the place of negotiation of the contract, (c) the place of
performance, (d) the location of the subject matter of the contract, and (e) the domicil, residence,
nationality, place of incorporation and place of business of the parties.” RESTATEMENT (SECOND)
OF CONFLICT OF LAWS § 188 (AM. LAW INST. 1971). The Restatement notes that the “contacts are
to be evaluated according to the relative importance with respect to the particular issue” and often
when a contract is negotiated and performed in the same state, that state’s law will apply unless
an exception in §§ 189–199, 203 of the Restatement applies. Id.
15      In Wallace Hardware Co., Inc. v. Abrams, the Sixth Circuit found that Kentucky courts
apply § 187 of the Restatement (Second) of Conflict Laws to contracts with an express choice-of-
law provisions. 223 F.3d 382, 398 (6th Cir. 2000). Under § 187, the court should follow the
parties’ choice of law provision unless (1) “the chosen state has no substantial relationship to the

                                                  28
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 29 of 80 - Page ID#:
                                    1492



choice-of-law provision, but it is unclear. (Doc. # 27-2). Section 17 of the Kokosing

Contract states in full:

       Kentucky Law to Apply: This Agreement shall be construed under and in
       accordance with the laws of the State of Ohio, and all obligations of the
       parties created hereunder are to be performed in Campbell County,
       Kentucky.

Id. at 4. Someone, presumably Mr. Bell, crossed out “Campbell” and wrote in “Kenton.”

Id.; see also (Doc. # 27-1 at ¶ 88) (“David Bell also wrote . . . ‘Kenton’ to Section 17 of the

form contract to reflect the proper county in which his property was located.”). Given the

references that seem to suggest both Kentucky law and Ohio law should apply, Section

17 cannot be interpreted as an express choice-of-law provision; at best, it is ambiguous

regarding whether Kentucky or Ohio law governs the contract. Accordingly, the Court will

apply the most-significant-contacts test of § 188 of the Restatement rather than § 187.

Kentucky clearly has the most-significant contacts with this dispute. Among other things,

the Bells allege that they negotiated the contract in Kentucky, Mr. Bell signed the contract

in Kentucky, and the place of performance was the Bells’ property in Kentucky. (Doc. #

27 at ¶¶ 59, 75, 89); see also RESTATEMENT (SECOND)               OF   CONFLICT   OF   LAWS, § 188.



parties or the transaction and there is no other reasonable basis for the parties' choice,” or (2)
“application of the law of the chosen state would be contrary to a fundamental policy of a state
which has a materially greater interest.” Wallace Hardware, 223 F.3d at 398 (quoting § 187 of the
Restatement (Second) of Conflict Laws). The Kentucky Supreme Court, however, has recently
called Wallace’s holding into question. See Schnuerle v. Insight Commc’n Co., L.P., 376 S.W.3d
561, 566–67 (Ky. 2012). There, the Kentucky Supreme Court rejected a choice-of-law provision
which stated that New York law should apply, instead applying Kentucky law because Kentucky
had “the greater interest and the most significant relationship to the transaction and the parties.”
Id. at 567 (quoting Breeding v. Massachusetts Indem. And Life Ins. Co., 633 S.W.2d 717, 719
(Ky. 1982)). Several of our sister courts, however, have distinguished Schnuerle and continued
to adhere to Wallace. See GEICO Indem. Co. v. Crawford, 36 F. Supp. 3d 735, 741 (E.D. Ky.
2014); CNH Capital Am. LLC v. Hunt Tractor, Inc., No. 3:10-cv-350, 2013 WL 1310878, at *9–10
(W.D. Ky. Mar. 26, 2013) (“Schnuerle did not repudiate Wallace Hardware’s holding on choice-
of-law provisions in commercial contracts.”), aff’d in part and rev’d in part on other grounds, 568
F. App’x 461 (6th Cir. 2014).

                                                29
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 30 of 80 - Page ID#:
                                    1493



“[B]ecause the parties agree that Kentucky law should apply to the substantive claims

and Kentucky appears to have the ‘most significant contacts’ to the facts underlying [the

Bells’] alleged injuries, the Court will apply Kentucky law to the substantive issues without

belaboring the choice of law analysis.” Cutter, 2020 WL 109809, at *4.

              3.     Civil Conspiracy

       Before considering the Bells’ substantive claims, the Court must address whether

a conspiracy existed between the Defendants.            Many of the Bells’ claims rely on

allegations that the Defendants were involved in “a sophisticated conspiracy . . . to illegally

dispose of contaminated soil on the Bells’ residential property rather than in a licensed

landfill.” (Doc. # 50 at 1); see also (Doc. # 27 at ¶¶ 249, 267, 274, 282, 289, 297, 300,

332, and 336) (alleging that a civil conspiracy motivated each substantive claim). The

Bells argue that as coconspirators, each defendant is liable for both their own actions and

the actions of their codefendants. Id. at 12; see also Ky. Speedway, LLC, v. Nat’l Ass’n

of Stock Car Racing, Inc., 410 F. Supp.2d 592, 599 (E.D. Ky. 2006) (“Every member of

the conspiracy is liable for the acts of every other member.”). The Defendants, however,

argue that there was no conspiracy. (Doc. # 38 at 2). If there was no conspiracy, then

the Bells’ must rely on the individual actions of each defendant to prove their substantive

claims.

       A civil conspiracy is not a free-standing claim in Kentucky: “[I]t merely provides a

theory under which a plaintiff may recover from multiple defendants for an underlying tort.”

Christian Cty. Clerk ex rel. Kem v. Mortg. Elec. Registration Sys., Inc., 515 F. App’x 451,

458–59 (6th Cir. 2013) (quoting Stonestreet Farm, LLC v. Buckram Oak Holdings, N.V.,

Nos. 2008-CA-002389-MR, 2009-CA-000026-MR, 2010 WL 2696278, at *13 (Ky. Ct.



                                              30
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 31 of 80 - Page ID#:
                                    1494



App. July 9, 2010)). There are four elements to a civil conspiracy: “(1) an agreement or

combination, (2) that is unlawful or corrupt, (3) entered into by two or more persons, (4)

for the purpose of accomplishing an unlawful goal.” Vivid Impact Co., LLC v. Ellis, 3:17-

CV-509-JHM, 2017 WL 5505024, at *5 (W.D. Ky. Nov. 16, 2017) (citing Ellington v. Fed.

Home Loan Mortg. Corp., 13 F. Supp. 3d 723, 730 (W.D. Ky. 2014)); see also James v.

Wilson, 95 S.W.3d 875, 897 (Ky. Ct. App. 2002). Put another way, the plaintiffs must

show “that the defendants acted tortiously pursuant to a common design, or that they

rendered substantial assistance to others to accomplish the tortious act.” Peoples Bank

of N. Ky. v. Crowe Chizek & Co., LLC, 277 S.W.3d 255, 261 (Ky. Ct. App. 2008) (citing

Montgomery v. Milam, 910 S.W.2d 237, 239 (Ky. 1995), overruled on other grounds,

Ballard v. 1400 Willow Council of Co-Owners, Inc., 430 S.W.3d 229 (Ky, 2013)).

      Here, the Bells do not allege specific facts to support the existence of a conspiracy.

Critically, there are no allegations that the Defendants acted pursuant to a common

design or rendered substantial assistance to one another to “illegally dispose of

contaminated soil on the Bells’ residential property.” (Doc. # 50 at 1). Based on the

Amended Complaint’s description of the communication between the Defendants, it

appears that there was no agreement between the Defendants about the disposal of fill

material on the Bells’ property. For example, the Bells allege that Kokosing deposited a

large quantity on the Bells’ property before seeking the City and MSD’s approval to

deposit fill material on the Bells’ property, which suggests no overarching agreement

among the parties. (Doc. # 27 at ¶ 71). The Bells describe in detail how Kokosing

repeatedly sent letters to the City, MSD, and ATC asking that the other defendants verify

that the fill material being placed on the Bells’ property was uncontaminated, see, e.g.,



                                            31
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 32 of 80 - Page ID#:
                                    1495



id. at ¶¶ 142, 145, which suggests that Kokosing was not working in combination with the

other defendants to illegally dispose of contaminated fill material. The Bells also fail to

allege that there was any agreement between Kokosing and Ashcraft to conspire to

illegally deposit contaminated soil; rather, it appears that Ashcraft was simply contracted

to truck the soil from the LRV Project to the Bells’ property. See id. at ¶¶ 6, 139. Finally,

the Bells admit that once it was discovered that contaminated fill material had been

deposited on their property, the Defendants started to blame each other. Id. at ¶ 171. In

sum, the Bells have failed to present factual allegations which plausibly state that an

agreement existed among the Defendants to illegally dispose of contaminated fill material.

Accordingly, the Court finds that there was no conspiracy between the Defendants, and

the Bells can only rely on the individual actions of each Defendant to prove each

substantive claim.

              4.     The Bells’ Claims

       The Bells bring fourteen claims in their Amended Complaint: breach of contract,

promissory estoppel, equitable estoppel, fraudulent misrepresentation, negligence,

negligence per se, intentional trespass, violation of the Kentucky Consumer Protection

Act (“KCPA”), criminal mischief, punitive damages, violation of the Racketeer Influenced

and Corrupt Organizations Act (“RICO”), joint venture, and takings. See generally (Doc.

# 27). The first three claims—breach of contract, promissory estoppel, and equitable

estoppel—are only against Kokosing. Id. Kokosing does not move to dismiss the breach

of contract claim in its motion to dismiss. (Doc. # 38 at 1). The remaining claims, with

the exception of the takings claim which is only against the City and MSD,16 are against


16     The Court need not consider the Bells’ taking claim since the City and MSD have been
dismissed from this action.

                                             32
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 33 of 80 - Page ID#:
                                    1496



all the Defendants. Id. The Court will address the two contested claims against only

Kokosing first and then consider the remaining claims as they relate to both Kokosing and

Ashcraft, the two remaining defendants. When there are relevant factual distinctions

between Kokosing’s and Ashcraft’s conduct, the Court will separate the analysis for each

Defendant.

                    a.      Promissory Estoppel

      The first claim that Kokosing challenges is the Bells’ promissory estoppel claim.

The Bells argue that they are bringing a promissory estoppel claim “[i]n the alternative—

if Defendant Kokosing alleges in its defense that there was no valid contract with

Plaintiffs.” (Doc. # 27 at ¶ 233). The Bells claim that Kokosing promised that only clean,

uncontaminated fill material would be placed on their property and that Kokosing would

“indemnify and hold Plaintiffs harmless from all costs and expenses arising from and/or

related to dumping and spreading fill material on Plaintiffs’ property.” Id. at ¶¶ 234–37.

In response, Kokosing argues that the Bells’ promissory estoppel claim should be

dismissed because “Kokosing agrees that the relationship between it and the Plaintiffs

was contractual in nature” and “promissory estoppel is not an alternative claim to a breach

of contract and may not be used as a means to create terms not contained with a written

agreement signed by the parties.” (Doc. # 38 at 1).

      Under Kentucky law, there are four elements to a promissory estoppel claim: “(1)

a promise; (2) which the promisor should reasonably expect to induce action or

forbearance on the part of the promisee; (3) which does induce such action or

forbearance; and (4) injustice can be avoided only by enforcement of the promise.” Arnold

v. Liberty Mut. Ins. Co., 392 F. Supp. 3d 747, 778 (E.D. Ky. 2019) (quoting Schlenk v.



                                            33
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 34 of 80 - Page ID#:
                                    1497



Goodwill Indus. of Kentucky, Inc., 3:16-cv-00601-JHM, 2016 WL 6836945, at *3 (W.D.

Ky. May 28, 2019)); see also Sawyer v. Mills, 295 S.W.3d 79, 89 (Ky. 2009). A mere

formulaic pleading that a defendant made a promise is insufficient; rather a complaint

must identify a specific promise that the plaintiff relied upon to his or her detriment. Kallick

v. U.S. Bank Nat’l Ass’n, No. 2:12-cv-106-DLB-CJS, 2012 WL 5178152 at *4 (E.D. Ky.

Oct. 18, 2012).      The purpose of the promissory-estoppel doctrine is to allowed certain

gratuitous promises that would otherwise be unenforceable for lack of consideration to be

enforced. Arnold, 392 F. Supp. 3d at 778.

       Promissory estoppel “is ‘fundamentally different from a contract.’” Id. (quoting Jan

Rubin Assocs., Inc. v. Hous. Auth. of Newport, No. 2:03-cv-160, 2007 WL 1035016, at

*13 (E.D. Ky. Mar. 30, 2007)). Because promissory estoppel “is not intended to provide

an alternative to a breach of contract claim, where a contract exists on the subject matter

of the alleged promise sought to be enforced, a claim for promissory estoppel is not

cognizable.” Jan Rubin, 2007 WL 1035016, *14 (citing Shane v. Bunzl Distrib. USA, Inc.,

200 F. App’x 397, 404 (6th Cir. 2006)) (affirming the “widely accepted principle that

promissory estoppel is applicable only in the absence of an otherwise enforceable

contract” on the subject matter); see also Davis, 399 F. Supp. 2d at 799 (“[A]n oral

promise made prior to the execution of a written agreement that is inconsistent with the

unambiguous terms of the written agreement cannot form the basis of a promissory

estoppel claim.”).

       Here, the Bells’ promissory estoppel claim should be dismissed. As an initial

matter, there is no need for the Bells’ to bring the promissory estoppel claim “[i]n the

alternative” because Kokosing agrees with the Bells’ that there was a valid contract



                                              34
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 35 of 80 - Page ID#:
                                    1498



between the parties. (Doc. # 38 at 5) (“Kokosing agrees that the relationship between it

and the Plaintiffs was contractual in nature.”); see also (Doc. # 54 at 3) (“[T]he validity of

the Waste Agreement is not at issue.”). Furthermore, while the Bells are correct that the

Federal Rules of Civil Procedure allow plaintiffs to plead alternative and even inconsistent

claims for relief, see FED. R. CIV. P. 8(d), under Kentucky law, a plaintiff cannot bring a

claim for promissory estoppel if there is a valid contract that covers the same subject

matter.17 Jan Rubin, 2007 WL 1035016, at *14. Thus, the Bells’ promissory estoppel

claim also fails because Kokosing’s alleged promises that form the basis of the

promissory-estoppel claim mirror the terms of the Waste Agreement. Compare, e.g.,

(Doc. # 27 at ¶ 234) (alleging that Kokosing promised that fill material would be free of

contaminates), with (Doc. # 27-2) (“waste material shall not contain any contaminants”);

compare (Doc. # 27 at ¶ 237) (alleging that Kokosing promised to indemnify and hold

Plaintiffs harmless), with (Doc. # 27-2 at 3) (discussing indemnification). Accordingly,

Kokosing’s motion to dismiss the promissory-estoppel claim is granted.

                       b.      Equitable Estoppel

       Second, the Bells bring an equitable estoppel claim against Kokosing. (Doc. # 27

at ¶¶ 239–46). Like their promissory estoppel claim, the Bells argue that if “[i]n the

alternative . . . Kokosing alleges in its defense that there was no contract with Plaintiffs,”

then Kokosing is still liable under a theory of equitable estoppel for “repeatedly [making]



17       The Bells mistakenly rely on North Atlantic Operating Co. v. ZZSS, LLC to argue that “a
plaintiff is ‘permitted to plead promissory estoppel as an alternative to breach of contract.’” (Doc.
# 50 at 6) (quoting N. Atl. Operating Co. v. ZZSS, LLC, No. 3:17-cv-214, 2018 WL 1411266, at *4
(W.D. Ky. Mar. 21, 2018)). In N. Atl. Operating Co., however, the validity of the contract between
the parties was in question. N. Atl. Operating Co., 2018 WL 1411266, at *4. Here, Kokosing is
not disputing the validity of the Waste Agreement, so North Atlantic Operating Co. does not apply.
(Doc. # 54 at 3) (“Kokosing does not . . . deny that it contracted with the Bells.”).

                                                 35
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 36 of 80 - Page ID#:
                                    1499



multiple false and misleading statements and representations to Plaintiffs to induce them

to unknowingly accept contaminated fill material.” Id. at ¶ 240. Kokosing again argues

that the equitable estoppel claim should be dismissed because the parties agree that their

dispute is governed by contract and because equitable estoppel is not an affirmative

claim. (Doc. # 38 at 6).

       “Equitable estoppel is a defensive doctrine founded on the principles of fraud,

under which one party is prevented from taking advantage of another party whom it has

falsely induced to act in some injurious or detrimental way.” Ping v. Beverly Enters., Inc.,

376 S.W.3d 581, 594–95 (Ky. 2012) (emphasis added); see also Williams v. Hawkins,

594 S.W.3d 189, 193 (Ky. 2020) (“Equitable estoppel precludes a defendant, because of

his own wrongdoing, from using the statute of limitations as a defense.”).18 The essential

elements of equitable estoppel are: (1) false representation or concealment of material

facts “calculated to convey the impression that the facts are otherwise than, and

inconsistent with, those which the party subsequently attempts to assert;” (2) the intent or

knowledge that the other party will rely on the false representation of concealment; and

(3) “knowledge, actual or constructive, of the real facts.” Fluke Corp. v. LeMaster, 306

S.W.3d 55, 62 (Ky. 2010).




18      The Bells dispute the idea that equitable estoppel is always a defensive doctrine under
Kentucky law. (Doc. # 50 at 6) (citing Ky. Ret. Sys. v. Fryrear, 316 S.W.3d 307, 314 (Ky. App.
2009); Elec. & Water Plant Bd. v. Suburban Acres Dev., Inc., 513 S.W.2d 489, 491 (Ky. 1974)).
The cases the Bells rely on, however, were published before Ping. Additionally, neither case
involves a plaintiff affirmatively seeking damages under a claim of equitable estoppel. See
Fryrear, 316 S.W.3d at 314 (holding that the defendant is estopped from denying the plaintiff
retirement benefits); Elec. & Water Plant, 513 S.W.2d at 491 (finding that defendant is estopped
from denying water service to the plaintiffs). Thus, the Bells’ argument that equitable estoppel is
an affirmative action in addition to a defensive action lacks support.

                                                36
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 37 of 80 - Page ID#:
                                    1500



       Here, the Bells’ equitable estoppel claim should be dismissed because Kokosing

does not deny the validity of the Waste Agreement. (Doc. # 54 at 3). The Bells only

brought the equitable estoppel claim “in the alternative—if Defendant Kokosing alleges in

its defense that there was no contract with Plaintiff,” (Doc. # 27 at ¶ 240). Since Kokosing

does not deny that it had a valid contract with the Bells, Kokosing’s motion to dismiss the

equitable-estoppel claim is granted.

                     c.     Fraudulent Misrepresentation

       Next, the Bells bring a claim for fraudulent misrepresentation against all

Defendants. (Doc. # 27 ¶¶ 247–65). The Bells allege that the Defendants made a wide

array of false representations. Id. For example, the Bells claim that prior to signing the

Waste Agreement, Kokosing represented to the Bells that it would only dump clean fill

material on their property and that Kokosing “explicitly represented in the [Waste

Agreement] that such fill material ‘shall not contain any contaminants as defined by state

and/or/federal law.’” Id. at ¶¶ 250–51. They also allege that each Defendant made false

and willful representations that the fill material was safe and uncontaminated. Id. at

¶¶ 252–65.      Kokosing     and   Ashcraft    both   argue   that   the   Bells’   fraudulent

misrepresentation claim should be dismissed for failure to meet the particularity

requirement under Federal Rules of Civil Procedure 9(b). (Docs. # 38 at 6–9 and # 37 at

6–7). Additionally, Kokosing argues that the claim against it should be dismissed because

it is duplicative of the Bells’ breach-of-contract claim. (Doc. # 38 at 6–9).

       Claims of fraud brought in federal court must be stated “with particularity.” FED. R.

CIV. P. 9(b). A plaintiff must, at a minimum, “allege the time, place, and content of the

alleged misrepresentation on which he or she relied; the fraudulent scheme; the



                                              37
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 38 of 80 - Page ID#:
                                    1501



fraudulent intent of the defendants; and the injury resulting from the fraud.” Coffey v.

Foamex L.P., 2 F.3d 157, 161–62 (6th Cir. 1993) (quoting Ballan v. Upjohn Co., 814 F.

Supp. 1375, 1385 (W.D. Mich. 1992)); see also Newberry v. Silverman, 789 F.3d 636,

645 (6th. Cir. 2015) (“[A] plaintiff must (1) ‘specify the allegedly fraudulent statements,’

(2) ‘identify the speaker,’ (3) state ‘when and where the statements were made,’ and (4)

‘explain what made the statements fraudulent.’”). State-law fraudulent misrepresentation

claims19 brought in federal court must also meet the heightened pleading standard of FED.

R. CIV. P. 9(b). Newberry, 789 F.3d at 645. The particularity requirement of Rule 9(b),

however, must also be read “in harmony” with the “short and plain statement of the claim”

requirement of Federal Rule of Civil Procedure 8. Sanderson v. HCA-The Healthcare

Co., 447 F.3d 873, 876 (6th Cir. 2006). The purpose of the particularity requirement is to

give the defendant sufficient notice of the alleged misrepresentation to allow them to

adequately respond to the plaintiff’s claim; it should be interpreted liberally. Coffey, 2

F.3d at 162.

       When there are multiple defendants, the plaintiff must specify which defendant

made each allegedly fraudulent misrepresentation so that “a particular defendant [can]

determine with what it is charged.” Hoover v. Langston Equip. Assocs., Inc., 958 F.2d

742, 745 (6th Cir. 1992). If the defendant is a corporation, however, the plaintiff does not

need to identify “the corporation’s individual employee who made the alleged fraudulent

misrepresentation” as long as the plaintiff identifies the “particular corporate defendant as


19        Under Kentucky law, a fraudulent misrepresentation claim “requires proof that: (1) the
defendant made a material representation to the plaintiff; (2) the representation was false; (3) the
defendant knew the representation to be false or made it with reckless disregard for its truth or
falsity; (4) the defendant intended to induce the plaintiff to act upon the misrepresentation; (5) the
plaintiff reasonably relied upon the misrepresentation; and (6) the misrepresentation caused injury
to the plaintiff.” Giddings & Lewis, Inc. v. Indus. Rick Insurers, 348 S.W.3d 729, 747 (Ky. 2011).

                                                 38
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 39 of 80 - Page ID#:
                                    1502



well as the ‘time, place, and content of the alleged misrepresentation.’” Newberry v.

Service Experts Heating & Air Conditioning, LLC, 806 F. App’x 348, 362 (6th Cir. 2020)

(quoting United States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493, 506 (6th

Cir. 2007)). Claims against “the defendants” are insufficient. Cataldo v. U.S. Steel Corp.,

676 F.3d 542, 551–52 (6th Cir. 2012) (collecting cases). Additionally, while the plaintiff

does not need to allege a specific date, the court considers the omission of precise dates

when evaluating the specificity of the plaintiff’s allegations. Ashland Inc. v. Oppenheimer

& Co., Inc., 689 F. Supp. 2d 874, 883 (E.D. Ky. 2010) (“Although the omission of precise

dates is not automatically fatal to the complaint, it ultimately undermines [the plaintiff’s]

allegations by making it difficult to assess whether the statements in question were false

or misleading when made and the materiality of any omission.).

                             i.      Ashcraft

       Here, the Bells have failed to sufficiently plead a fraudulent misrepresentation

claim against Ashcraft. Most of the Bells’ allegations against Ashcraft fail to meet even

the basic “time, place, and content” requirement of Rule 9(b).              Many of the facts

supporting the Bells’ fraudulent misrepresentation claim against Ashcraft rely on the

alleged conspiracy between the Defendants. See, e.g., (Doc. # 27 at ¶ 249). These

allegations cannot support a fraudulent misrepresentation claim against Ashcraft,

however, because there was no civil conspiracy among Defendants. See supra Part

II(B)(3) (finding that no conspiracy existed among Defendants). Additionally, allegations

that “Defendants made [ ] material false misrepresentations,” see, e.g., (Doc. # 27

¶¶ 255–57), fail to properly identify which Defendant made the disputed representation.20


20    Throughout the Amended Complaint, the Bells argue that Ashcraft was an agent of
Kokosing. See, e.g., (Doc. # 27 at ¶¶ 74, 148). The Bells do not provide any facts, however, that

                                               39
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 40 of 80 - Page ID#:
                                    1503



See Cataldo, 676 F.3d at 551–52. In total, the Bells only make one allegation against

Ashcraft that satisfies the “time, place, and content” requirement; the Bells claim that

“beginning on or about October 2, 2017” Ashcraft truck drivers told the Bells that the fill

material “was just old ‘city dirt’ form the westside of Cincinnati.” (Doc. # 27 at ¶ 149).

This allegation still fails the 9(b) test, however, because the Bells have not demonstrated

“a sufficient factual basis to support an inference that [Ashcraft’s statement that the fill

material was “just city dirt” was] knowingly made.” Coffey, 2 F.3d at 162. Stated another

way, the Amended Complaint does not state a plausible claim that Ashcraft acted with a

fraudulent intent or knew that the fill material was contaminated.              The only factual

allegation in the Amended Complaint that suggests Ashcraft may have known at the time

that the fill material it delivered to the Bells’ property was contaminated is an email

Ashcraft sent to the Bells on January 9, 2018.21 Id. at ¶¶ 110, 135. In the email, Ashcraft

describes the number of loads of soil it deposited at the Bells’ property from September

29, 2017 to October 16, 2017. Id. at ¶ 135. The email states that “all soil hauled to [the

Bells’ property] was black in color and questioned about color of it.” Id. at ¶¶ 110, 135.



support the allegation that Ashcraft was Kokosing’s agent. See generally, id. Whether Ashcraft
was acting as Kokosing’s agent is a legal conclusion, which the Court will not accept without
factual support. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).
Thus, the Court will not attribute statements that the Bells’ allege were made by “Kokosing’s
representative and agents, including Ashcraft,” see, e.g., (Doc. # 27 at ¶ 148), to Ashcraft because
the Bells have not pled facts that Ashcraft was in fact Kokosing’s representative or agent.
21      The Bells also claim that Ashcraft took a picture of the CSA 20 excavation site showing
the black soil and argue that “[n]o reasonably competent person could have possibly mistaken
the environmental conditions in CSA 20 for non-contaminated soil.” Id. at ¶ 118. The Bells’
allegation that “no reasonably competent person” could have believe that the soil was
uncontaminated, however, is conclusory and need not be accepted by the Court. Ashcroft, 556
U.S. at 678. Furthermore, the Bells do not specify when the photo was taken, so the Court cannot
determine whether it was taken before or after the Ashcraft employees told the Bells that the soil
was just “city dirt.” See (Doc. # 27 at ¶¶ 118, 149). Thus, the allegation that an Ashcraft employee
took a photograph of CSA 20 is insufficient to support a claim of fraudulent intent.

                                                40
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 41 of 80 - Page ID#:
                                    1504



The Bells do not specify, however, whether Ashcraft or the Bells were questioning the

color of the soil. See id. Even assuming Ashcraft employees were the ones questioning

the soil color, simply asking about the black color of the soil, without more, does not

suggest that Ashcraft acted fraudulently or with reckless disregard for the truth when its

employees told the Bells the fill material was just “city dirt.” Because the Bells have failed

to plead factual allegations that could plausibly show that Ashcraft had fraudulent intent,

they have not stated claim for fraudulent misrepresentation. Accordingly, Ashcraft’s

motion to dismiss the fraudulent-misrepresentation claim is granted.

                            ii.     Kokosing

       The Bells’ fraudulent misrepresentation claim against Kokosing, however, requires

a more detailed analysis. As an initial matter, Kokosing argues that the claim should be

dismissed because it is duplicative of the Bells’ breach-of-contract claim. (Doc. # 38 at

8–9) (citing Nami Res. Co. v. Asher Land & Mineral Ltd., 554 S.W.3d 323, 336 (Ky. 2018)).

Kokosing claims that under Kentucky law a plaintiff cannot bring claims for breach of

contract and fraud “unless the damages arising from the alleged fraud are distinct from

the damages flowing from the alleged breach of contract.” (Doc. # 38 at 8). In Nami, the

Supreme Court of Kentucky held that a plaintiff could not recover punitive damages for a

breach of contract when the “plaintiff may obtain complete relief for his contractual losses

by means of compensatory damages under a breach of contract claim, even when the

breach is motivated by malice and accomplished through fraud.” 554 S.W.3d at 336.

However, if the plaintiff is “aggrieved by fraudulent or malicious conduct which results in

damages that differ from the damages sustained by reason of the breach of contract,”

then the plaintiff “may assert an independent claim for such fraudulent or malicious



                                             41
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 42 of 80 - Page ID#:
                                    1505



conduct seeking whatever damages are appropriate for the independent claim.” Id.

Sister courts have interpreted Nami to mean that a party may plead a breach of contract

claim and fraud claim in the alternative but may not recover twice for the same damages.

Laurel Grocery Co., LLC v. Freshway, Inc., No. 6:18-CV-243-REW, 2019 WL 7290469,

at *8 (E.D. Ky. Dec. 30, 2019) (“[F]raud claims, premised on, at bottom, a duty of honesty

in qualifying circumstances, stand independent of any contract duty.”); New London

Tobacco Mkt., Inc. v. Kentucky Fuel Corp., No. 6:12-cv-91-GFVT-HAI, 2019 WL 4597500,

at *6 (Sept. 23, 2019) (plaintiff’s fraud in the inducement claim may “proceed[] alongside

its breach of contract claim,” but the plaintiff “could not recover twice for the same financial

loss”); see also Eifler v. Greenamyer, 2019 WL 2712618, at *6 (June 28, 2019) (“[I]t was

permissible for [the plaintiff] to plead breach of contract and fraud in the alternative,” but

the plaintiff may not recover twice for the same injury).

       Consistent with Nami, the Court finds that the Bells may bring fraud claims against

Kokosing in addition to their breach of contract claim. The Bells are alleging that they

were injured both by Kokosing’s alleged breach of the Waste Agreement and Kokosing’s

subsequent representations that the fill material being deposited on their land was

uncontaminated. These are two separate injuries. See Laurel Grocery Co., 2019 WL

7290469, at *8 n. 16 (“[A] breaching party must not actionably mislead the non-breaching

party about the breach; a duty separate from the contractual ‘perform or pay’ obligation.”).

While the Bells will not be allowed to recover twice for the same injury, they will be

permitted to continue to plead both claims at this stage of the litigation.

       Kokosing also claims that the integration clause in the Waste Agreement bars the

Bells’ fraud claims. (Doc. # 38 at 9). The Waste Agreement states that it “constitutes the



                                              42
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 43 of 80 - Page ID#:
                                    1506



valid, binding, sole and only agreement of the parties hereto and supersedes any prior

understandings or written or oral agreements between the parties.” (Doc. # 27-2 at 4).

Kokosing argues that because “[a]s a matter of Kentucky law, ‘a party may not rely on

oral representations that conflict with the written disclaimers to the contrary which the

complaining party earlier specifically acknowledged in writing,’” the fraud claims must be

dismissed. (Doc. # 38 at 9) (quoting Rivermont Inn Inc. v. Bass Hotels Resorts Inc., 113

S.W.3d 636, 640–41 (Ky. Ct. App. 2003)) (emphasis added). The Bells, however, are not

alleging that Kokosing made fraudulent representations that conflict with the promises

made in the Waste Agreement; rather, the Bells allege that Kokosing fraudulently told

them that the fill material deposited on their property was uncontaminated, which is the

same promise that Kokosing made in the Waste Agreement. Compare (Doc. # 27-2 at 2)

([T]he waster material shall not contain any contaminants as defined by state and/or

federal law.”), with (Doc. # 27 at ¶ 250, 254) (Kokosing represented that the fill material

was uncontaminated.). Kokosing’s reliance on Rivermont, therefore is misguided, and

the Waste Agreement does not preclude the Bells from bringing a fraud claim against

Kokosing.

       While Count IV of the Amended Complaint is labeled as a fraudulent

misrepresentation claim, it appears that the Bells are attempting to bring both a fraudulent

inducement and a fraudulent misrepresentation claim against Kokosing. See (Doc. # 27

at ¶¶ 247–65). Under Kentucky law, “a misrepresentation to support an allegation of fraud

must be made concerning a present or pre-existing fact, and not in respect to a promise

to perform in the future.” Bear, Inc. v. Smith, 303 S.W.3d 137, 142 (Ky. Ct. App. 2010)

(quoting Filibeck v. Coomer, 182 S.W.2d 641, 643 (1944)); see also McDorman, 2019



                                            43
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 44 of 80 - Page ID#:
                                    1507



WL 3367001, at *3 (quoting Mario’s Pizzeria, Inc., 379 S.W.2d 736, 740 (Ky.Ct. App.

1964)). Despite this general rule, fraud in the inducement can lie from a defendant

“making representations as to his future intentions when in fact he knew at the time the

representations were made he had no intention of carrying them out.” Bear, Inc., 303

S.W.3d at 142 (emphasis added) (quoting Major v. Christian Cty. Livestock Market, 300

S.W.2d 246, 249 (Ky. 1957)); see also Schroerlucke v. Hall, 249 S.W.2d 130, 131 (Ky.

1952); PCR Contractors, Inc. v. Danial, 354 S.W.3d 610, 615 (Ky. Ct. App. 2011). In

other words, fraudulent-inducement claims require proof of the same elements as

fraudulent misrepresentation, and effectively fall under the umbrella of fraudulent

misrepresentation; the difference is that a misrepresentation claim deals with the

misrepresentation of “a present or pre-existing fact” whereas an inducement claim applies

to “a misrepresentation of a future fact.” 22 See LV Ventures, LLC v. Schott, Nos. 2011-

CA-000473-MR, 2011-CA-000640-MR, 2011-CA-001132-MR, 2012 WL 5039235, at *2

(Ky. Ct. App. Oct. 19, 2012); see also In re Sallee, 286 F.3d at 905.

       The Bells allege that Kokosing made representations about both future facts, see,

e.g., (Doc. # 27 at ¶ 250) (claiming that before signing the Waste Agreement, Kokosing

represented to the Bells that the fill material spread on their property would be

uncontaminated), and present or pre-existing facts, see, e.g., id. at ¶ 157 (alleging that

Kokosing representatives told the Bells that the fill material being deposited on their



22     “The proper distinction between fraudulent misrepresentation and inducement derives
from the context in which the fraudulent misrepresentation occurred.” In re Sallee, 286 F.3d 878,
905 (6th Cir. 2002) (Batchelder, J., concurring). Specifically, “[i]f this misrepresentation occurred
with the ‘intention of inducing’ a party to act, the result is fraudulent inducement. If the
misrepresentation did not occur within the context of inducing another to act, but instead was a
misrepresentation for other purposes, the result is another form of fraud.” Id.


                                                 44
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 45 of 80 - Page ID#:
                                    1508



property was “perfectly safe”). Thus, the Court will address the fraudulent inducement

and fraudulent misrepresentation claims separately.

                                   1.     Fraudulent inducement

       The Bells’ allege that Kokosing made several representations that could serve as

the basis for a fraudulent inducement claim.           The Bells claim that “Kokosing’s

representatives promised Plaintiffs that it would transport inert, clean fill material across

state lines, deliver it to their property, and spread it out and compact it with heavy

equipment without any cost to Plaintiffs.” (Doc. # 27 at ¶ 75). Kokosing’s representatives

also promised that the Bells’ property “would be suitable for use by their family and

members of their church as a camp site” after the fill material was deposited. Id. at ¶ 76.

These representations were allegedly made in “mid-July 2017” at the Bells’ home before

the work started. Id. at ¶¶ 59, 75, 76.

       As to these representations made before signing the Waste Agreement, the Bells

have sufficiently pled “the time, place, and content” or the representations. See Coffey,

2 F.3d at 161–62. The Bells claim that the representations took place on their property,

in mid-July, and that Kokosing representatives represented that they would deliver

uncontaminated fill material onto their property to raise it above the floodplain in

compliance with state and federal laws. (Doc. # ¶¶ 27 59, 75,76). This information is

enough to give Kokosing notice of the alleged misrepresentations. See Coffey, 2 F.3d at

162. The Bells have not, however, pled facts to support the conclusion that Kokosing

made these representations with fraudulent intent. The Bells’ allege that in January 2017

and June 2017, prior to the alleged representations, the City, MSD, and ATC provided

Kokosing with “[t]wo narrative documents” the “confirm[ed] the presence of the



                                             45
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 46 of 80 - Page ID#:
                                    1509



‘McDonalds site’” and said that samples from that site contained “concentrations of

arsenic and PAHs exceed residential soil standard.” Id. at ¶ 130. The Bells do not allege,

however, that when Kokosing promised to deliver uncontaminated fill material to the Bells’

property that Kokosing knew that the fill material would come from either CSA 20 or the

“McDonalds site” specifically. See generally id. Because the Bells do not allege that

Kokosing knew in July 2017 that the fill material that would deposited on the Bells’

property would come from CSA 20 and be contaminated, the Bells’ have failed to plead

that Kokosing made the July 2017 representations with fraudulent intent, which is a

requirement under Rule 9(b). See Coffey, 2 F.3d at 162. Therefore, the Bells’ fraudulent

inducement claim against Kokosing for representations made before the Waste

Agreement was signed fails. Accordingly, Kokosing’s motion to dismiss the fraudulent-

inducement claim is granted.

                                   2.     Fraudulent misrepresentation

   The Bells’ fraudulent misrepresentation claim, however, is another matter. The Bells

allege that Kokosing “representatives and agents lied and fraudulently misrepresented to

Plaintiffs that fill material dumped on their residential property were harmless, non-toxic,

non-hazardous ‘city dirt’ that conformed to the limitations set forth in the Waste

Agreement and state environmental law.” (Doc. # 27 at ¶ 254). Specifically, the Bells

claim that:

       Beginning on or around October 2, 2017 and continuing through December
       2017, Plaintiffs communicated with representatives of both Kokosing and
       Ashcraft—in person, through text messages and emails, and by multiple
       cellphone calls—regarding the safety of the black sand and the petroleum
       odors emanating from the sand. When Plaintiffs began to smell petroleum
       odors and questioned the composition and safety of the black sand,
       Kokosing’s representatives and agents, including Ashcraft, continued to
       falsely assure Plaintiffs that the black sandy material was “clean,” totally


                                            46
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 47 of 80 - Page ID#:
                                    1510



       harmless, “inert,” and “contained no contaminants,” and was “perfectly
       safe.”

Id. at ¶ 148. Also in October of 2017, Kokosing representatives and agents allegedly

“maliciously, wantonly, falsely, and intentionally [told] Plaintiffs that the black sand on their

property was ‘perfectly safe,’ ‘the material was black in color because it came from the

westside of City of Cincinnati,’ and the ‘material contained no contaminants.’” Id. at ¶

156; see also id. at ¶ 157 (“Kokosing’s representatives and its agents knowingly,

wantonly, falsely, repeatedly, and intentionally told Plaintiffs that foundry sand was

‘perfectly safe’ and that ‘it did not have any contaminants as defined by federal or state

law’ because the City, MSD and ATC tested the material. Plaintiffs reasonably relied on

these representations in October 2017.”); id. at ¶ 158 (“Kokosing and its agents told

Plaintiffs that the companies were dumping and spreading the black foundry sand in full

compliance with their floodplain permit. Kokosing and its agents made these false

statements to Plaintiffs in October and November 2017.”).

       The Bells’ allegations that Kokosing falsely represented that the fill material

delivered in October 2017 was uncontaminated satisfy the particularity requirement of

9(b). The Bells provide the time, place, and content of the alleged misrepresentation.

See Coffey, 2 F.3d at 161. The Bells allege that the representations occurred in October,

November, and December of 2017. (Doc. # 27 at ¶ 148). The Bells also specify that

Kokosing, rather than another defendant, made the representations. See id.; see also id.

at ¶¶156–58. As long as the plaintiffs identify the particular corporation, they “need not

also identify the corporation’s individual employee who made the alleged fraudulent

misrepresentation.” Newberry, 2020 WL 1062678, at *10 (citing Bledsoe, 501 F.3d at

506). The “place” the representations were made were “in person, through text messages


                                               47
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 48 of 80 - Page ID#:
                                    1511



and emails, and by multiple cellphone calls.” (Doc. # 27 at ¶ 148). The Bells also identify

the contents of the alleged representations and provide specific quotes from Kokosing

representatives and agents. Id. Considering that the Sixth Circuit construes 9(b) liberally,

Coffey, 2 F.3d at 161, the Court finds that the Bells have adequately pled their fraudulent

misrepresentation claim and put Kokosing on notice of the alleged misrepresentations.

       In addition to pleading the time, place, and content of the alleged

misrepresentations, the plaintiff must also plausibly plead fraudulent scheme, fraudulent

intent of the defendants, and the injury resulting from the fraud. Coffey, 2 F.3d at 162.

The Bells claim that Kokosing was involved in a fraudulent scheme to deposit

contaminated fill material at the Bells’ property to save time and money. (Doc. # 27 at ¶¶

43, 44, 263). Under Kokosing’s contract with MSD, “Kokosing was solely responsible for

all costs associated with lost time and delay” of the LRV project. Id. at ¶ 43. Specifically,

the Bells claim that Kokosing was required to “pay $5,000 per diem for missing deadlines.”

Id. at ¶ 45. A reasonable juror could conclude that based on the financial penalties

Kokosing would face for the delay incurred by handling the uncontaminated soil, they

fraudulently undertook to conceal the contaminated nature of the soil from the other

Defendants. Thus, the Bells have plead that Kokosing was operating under a fraudulent

scheme.

       Furthermore, the Bells have alleged that they were injured by Kokosing’s allegedly

fraudulent misrepresentations.      The Bells claim that they relied on Kokosing’s

representations that the fill material was uncontaminated, see, e.g., (Doc. # 27 ¶ 148),

and also was injured through their reliance on these representations because they

allowed Kokosing to continue depositing the fill material onto their property, id. at ¶ 258.



                                             48
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 49 of 80 - Page ID#:
                                    1512



       Finally, the Bells’ have also plausibly pled that Kokosing made these statements

with fraudulent intent. The Bells allege that Kokosing met with the City, MSD, and ATC

on October 2, 2017 to discuss the black color and petroleum odor of the fill material being

hauled to the Bells’ property. (Doc. # 27 at ¶ 137). The other defendants told Kokosing

that “the ‘specifications prevail’ and Kokosing should handle the black foundry sand as

non-contaminated fill for use on residential property.” Id. On October 12, 2017, however,

Kokosing allegedly asked ATC to “test the black foundry sand in CSA 20 because

[Kokosing’s] workers complained that the black foundry sand emitted a strong petroleum

odor.” Id. at ¶ 138. Kokosing also wrote to the City and MSD that same day to notify

them of a delay due to “petroleum smelling soil and ground water [that] was uncovered.”

(Doc. # 27-5). Kokosing reported that it “left the contaminated area undisturbed” and

continued the excavation nearby the contaminated site. Id. On October 14, 2017,

Kokosing’s internal log noted that the soil had a “petroleum odor.” (Doc. # 27 at ¶ 141).

On October 16, 2017, Kokosing sent a letter to the City requesting that they “verify a

document prepared by ATC showing new boundary lines for contaminated foundry sand”

and “the depth of the contamination.” Id. at ¶ 142. The next day, Kokosing suspended

“all exporting of soils offsite” after it received information from ATC that contradicted the

initial reports that the soil was uncontaminated. (Doc. # 27-8 at 1). On October 20, 2017,

Kokosing received noticed from ATC that the soil at CSA 20 was “restricted to

commercial/industrial use.” Id.

       Under Kentucky law, to succeed on a fraudulent misrepresentation claim a plaintiff

must show that the defendant “knew the representation to be false or made it with reckless

disregard for its truth or falsity.” Giddings & Lewis, 348 S.W.3d at 747. Based on the



                                             49
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 50 of 80 - Page ID#:
                                    1513



communications between Kokosing and the City, MSD, and ATC, it is plausible that

Kokosing acted with reckless disregard for the truth when in October, November, and

December 2017 it told the Bells that the fill material was “perfectly safe,” (Doc. # 27 at ¶

148), and “was black in color because it came from the westside of Cincinnati,” id. at ¶

156. During this same time period, Kokosing was internally reporting that the soil smelled

like petroleum and was repeatedly requesting that the City, MSD, and ATC verify that the

soil was uncontaminated. See, e.g., id. at ¶ 137. A reasonable juror could conclude that

based on Kokosing’s communications with the other defendants, Kokosing recklessly

disregarded the truth when it represented to the Bells that the fill material was

uncontaminated. The Bells have stated a plausible fraudulent misrepresentation claim

based on the statements Kokosing employees made to the Bells between October 2017

and December 2017 that the fill material from being placed on their land was

uncontaminated.       Accordingly, Kokosing’s motion to dismiss the fraudulent-

misrepresentation claim is denied.

                     d.     Negligence

       Next, the Bells bring a negligence claim against all the Defendants. (Doc. # 27 at

¶¶ 266–72). The Bells argue that the Defendants negligently “fail[ed] to correctly identify

and accurately characterize the chemical composition of contaminated fill material

transported to and dumped and spread on the Plaintiffs’ residential property.” Id. at ¶ 268.

Kokosing argues that the Bells’ negligence claim must be dismissed because it fails to

articulate a separate legal duty from the those created by the terms of the Waste

Agreement. (Doc. # 38 at 10). Ashcraft claims that the claim against it should be

dismissed because the Bells cannot point to any specific actions Ashcraft took individually



                                            50
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 51 of 80 - Page ID#:
                                    1514



that were negligent. (Doc. # 37 at 7).

       To succeed on a common-law negligence claim in Kentucky, a plaintiff must prove

four elements—(1) the defendant owed plaintiff a duty, (2) the defendant breached that

duty, (3) the plaintiff was injured, and (4) the plaintiff’s injury was caused by the

defendant’s breach of duty. Wright v. House of Imports, Inc., 381 S.W.3d 209, 213 (Ky.

2012). To succeed on the fourth element, the plaintiff must show both factual and

proximate causation. Power & Tel. Supply Co., Inc. v. Suntrust Banks, Inc, 447 F.3d 923,

932 (6th Cir. 2006). The underlying principles of a common-law cause of action for

negligence are “foreseeability and reasonable care.” Ostendorf v. Clark Equip. Co., 122

S.W.3d 530, 533 (Ky. 2003).

       In Kentucky, the existence of duty is a matter of law for the court to decide because

‘[w]hen a court resolves a question of duty it is essentially making a policy determination.”

Id. (quoting Mullins v. Commonwealth Life Ins. Co., 839 S.W.2d, 245, 248 (Ky. 1992)).

“The court must determine whether ‘upon the facts in evidence, such a relation exists

between the parties that the community will impose a legal obligation upon one for the

benefit of others—or, more simply, whether the interest of the plaintiff which has suffered

invasion was entitled to legal protection at the hands of the defendant.’” Power & Tele.

Supply Co., Inc., 447 F.3d at 932 (quoting Bradshaw v. Daniel, 854 S.W.2d 865, 869

(Tenn. 1993)). “If no duty is owed by the defendant to the plaintiff, there can be no breach

thereof and therefore no actionable negligence.” Ashcraft v. People’s Liberty Bank & Tr.

Co., 724 S.W.2d 228, 229 (Ky. Ct. App. 1986).

       “Kentucky courts recognize a universal duty of care under which every person

owes a duty to every other person to exercise ordinary care to prevent foreseeable injury.”



                                             51
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 52 of 80 - Page ID#:
                                    1515



Lee v. Farmer’s Rural Elec. Co-op. Corp., 245 S.W.3d 209, 212 (Ky. Ct. App. 2007); see

also Carter v. Bullitt Host, LLC, 471 S.W.3d 288, 297 (Ky. 2015); Shelton, 413 S.W.3d at

908. The universal duty of care, however, “is not boundless.” Grand Aerie Fraternal

Order of Eagles v. Carneyhan, 169 S.W.3d 840, 849 (Ky. 2005). “The examination must

be focused so as to determine whether a duty is owed, and consideration must be given

to public policy, statutory and common law theories in order to determine whether a duty

existed in a particular situation.” Id. (quoting Fryman v. Harrison, 896 S.W.2d 908, 909

(Ky. 1995)).   The foreseeability of the injury is considered from the perspective of the

defendant at the time the alleged negligence occurred and cannot be based on hindsight;

the Court must consider “whether a reasonable person in a defendant’s position would

recognize undue risk to another.” Lee, 245 S.W.3d at 212–13. Importantly, “[w]hether a

harm was foreseeable in the context of determining duty depends on the general

foreseeability of such harm, not whether the specific mechanism of the harm could be

foreseen.” Id. at 212 (emphasis added). A plaintiff does not have to prove that the “exact

manner in which the injury occurred was foreseeable” in order to succeed in a negligence

claim. Isaacs v. Smith, 5 S.W.3d 500, 502 (Ky. 1999) (emphasis added). Additionally,

the risk of injury must be unreasonable in order for the defendant to be held liable.

Waldsachs v. Inland Marine Serv., Inc., 5:10-cv-5, 2011 WL 3813093, at *4 (W.D. Ky.

Aug. 26, 2011) (citing Pathways, Inc. v. Hammons, 113 S.W.3d 85, 91 Ky. 2003)).

                           i.     Ashcraft

      The Bells have not pled specific facts which plausibly suggest that Ashcraft could

foresee that the Bells may be injured by its actions. From the allegations in the Amended

Complaint there is no evidence that Ashcraft knew the fill material from CSA 20 was



                                           52
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 53 of 80 - Page ID#:
                                    1516



contaminated when it was delivering the soil to the Bells’ property.         As previously

described, the only specific allegation the Bells make concerning Ashcraft’s knowledge is

an email which states that the soil “was black in color and questioned about color of it.”

(Doc. # 27 at ¶ 135). Without additional facts, simply questioning the black color of the

fill material does not plausibly suggest that could foresee at the time that the soil was

contaminated. In other words, a reasonable person in Ashcraft’s position would not

recognize that the fill material placed the Bells’ property presented an undue risk;

therefore, Plaintiffs have not adequately pled that Ashcraft violated a legal duty. See Lee,

245 S.W.3d at 212–13. Accordingly, Ashcraft’s motion to dismiss the Bells’ negligence

claim is granted.

                            ii.    Kokosing

       The Bells’ negligence claim against Kokosing also fails, albeit for a different

reason. A party may bring both a breach-of-contract claim and a negligence claim if there

is a separate independent legal duty underlying the negligence claim. Superior Steel,

Inc. v. Ascent at Roebling's Bridge, LLC, 540 S.W.3d 770, 792 (Ky. 2017) (quoting

Presnell Const. Managers, Inc. v. EH Const., LLC, 134 S.W.3d 575, 589 (Ky. 2004)

(Keller, J., concurring)); see also Nami, 554 S.W.3d at 336 (affirming Superior Steel). Put

another way, a plaintiff may not bring a claim for negligence that is “merely [a] contract

claim[] repackaged as a tort claim[].” Nelson v. Columbia Gas Transmission, LLC, -- F.

App’x --, 2020 WL 1608738, at *6 (6th Cir. Apr. 2, 2020). In Nelson, the Sixth Circuit

affirmed the district court’s dismissal of the plaintiff’s negligence claim against a

subcontractor for “negligently [blowing] wood chips off the right of way” when the

subcontractor already “had a contractual duty . . . to dispose of the wood chips.” Id.



                                            53
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 54 of 80 - Page ID#:
                                    1517



       Here, it appears that the Bells’ negligence claim against Kokosing is simply its

breach-of-contract claim repackaged as a tort claim.            The Bells argue that the

“Defendants, individually, jointly, and severally, acted in a careless, negligent and unsafe

manner in failing to correctly identify and accurately characterize the chemical

composition of contaminated fill material transported to and dumped and spread on

Plaintiffs’ residential property.” (Doc. # 27 at ¶ 268). The Bells claim that the Defendants

negligently failed to exercise ordinary care and that their conduct “constituted negligence.”

Id. at ¶ 269.    The Bells do not identify a legal duty that Kokosing owed to them

independent of its contractual obligations; in fact, the Bells do not distinguish any legal

duty that Kokosing owed the Bells. See generally id. While it is difficult to discern what

conduct underlies the Bells’ negligence claim given the general and conclusory nature of

the obligations, it appears that the actions underpinning their negligence claim against

Kokosing mirror the conduct underlying their breach-of-contract claim. Compare (Doc. #

27 at ¶ 221) (“Kokosing breached the contract with Plaintiffs by causing, directing, or

allowing its agent to dump and spread contaminated fill material closer to the river than

allowed under Plaintiffs’ floodplain permit.”), with id. at ¶ 270 (“Kokosing, MSD, the City,

ATC, and Ashcraft, are individually, jointly, and severally negligent in violating 401 KAR

4:060 Section 5 and Plaintiffs’ floodplain permit by dumping and spreading contaminated,

reactive fill material far beyond 250 feet from the edge on Route 8 and down towards the

banks of the Ohio River.”). Under Kentucky law, if the conduct complained of also serves

as the basis for a breach-of-contract claim, then the plaintiff may only bring a tort claim if

they identify an independent legal duty. Mims, 226 S.W.3d at 836; see also Laurel

Grocery, 2019 WL 7290469, at *7 (quoting Presnell, 134 S.W.3d at 589 (Keller, J.,



                                             54
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 55 of 80 - Page ID#:
                                    1518



concurring)) (“The best ‘indicator of whether an action is appropriate in tort . . . is the

source of the duty upon which the tort claim is premised.’”). Because the Bells failed to

identify an independent legal duty, their negligence claim against Kokosing cannot stand.

Accordingly, Kokosing’s motion to dismiss the Bells’ negligence claim is granted.

                     e.     Negligence Per Se

       The Bells also bring a negligence per se claim against all the Defendants. (Doc.

# 27 at ¶¶ 273–80). Ashcraft moves to dismiss the claim against it, arguing that the Bells

have failed to demonstrate that Ashcraft violated the statutes in question. (Doc. # 37 at

9). Kokosing does not move to dismiss the negligence per se claim at this time. (Doc. #

38 at 1).

       A negligence per se claim is a negligence claim where a statutory standard of care

is substituted for the common-law standard of care. Pile v. City of Brandenburg, 215

S.W.3d 36, 41 (Ky. 2005).       Kentucky codified negligence per se in KY. REV. STAT.

§ 446.070, which states that “[a] person injured by the violation of any statute may recover

from the offender such damages as he sustained by reason of the violation, although a

penalty or forfeiture is imposed for such violation.” K.R.S. § 446.070. While the language

of § 446.070 is broad, courts have imposed restrictions on its application. The plaintiff

must prove three elements: (1) that the underlying statute is criminal in nature without an

inclusive civil remedy, (2) that the plaintiff is within the class of persons the statute is

intended to protect, and (3) that the plaintiff’s injury is the type of injury the statute was

designed to prevent. Hickey v. Gen. Elec. Co., 539 S.W.3d 19, 23–24 (Ky. 2018). In

addition to statutes, KY. REV. STAT. § 446.070 applies to administrative regulations if they

are “consistent with the enabling legislation and . . . apply to the safety of the citizenry.”



                                             55
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 56 of 80 - Page ID#:
                                    1519



St. Luke Hosp., Inc. v. Straub, 354 S.W.3d 529, 535 (Ky. 2011); see also Centre Coll. v.

Tzrop, 127 S.W.3d 562, 566–67 (Ky. 2003).

       Here, the Bells argue that Ashcraft is liable for negligence per se for violating KY.

REV. STAT. § 224.40-100, KY. REV. STAT. § 224.01-400,23 and 401 KAR 30.031. (Doc.

# 27 at ¶ 274). KY. REV. STAT. § 224.40-100 states that “no person shall transport to or

dispose of waste at any site or facility other than a site or facility for which a permit has

been issued” and prohibits the use of open dump sites. KY. REV. STAT. § 224.40-100(1)–

(2). KY. REV. STAT. § 224.1-400 dictates the reporting requirements that must be followed

in the event of hazardous waste spill or contamination. See generally KY. REV. STAT.

§ 224.1-400. Overall, the purpose of Chapter 224 is “to provide for the management of

solid waste . . . in a manner that will protect the public health and welfare, prevent the

spread of disease and creation of nuisances, conserve our natural resources, and

enhance the beauty and quality of our environment.” Iles v. Com., 320 S.W.3d 107, 115

(Ky. Ct. App. 2010) (quoting KY. REV. STAT. § 224.43-010). Similarly, the stated purpose

of 401 KAR 30.031 is to “determin[e] which waste sites or facilities pose a reasonable

probability of adverse effects on human health or the environment.”        401 KAR 30.031

§ 1.

       According to the Bells, KY. REV. STAT. § 224.40-100, KY. REV. STAT. § 224.01-400,

and 401 KAR 30.031 were all “intended to protect Plaintiffs and other innocent residential

property owners from the illegal dumping of dangerous, toxic, and hazardous

contaminated fill material on residential property.” Id. at ¶ 277. The Court disagrees.



23     KY. REV. STAT. § 224.01-400 has since been renumbered as KY. REV. STAT. § 224.1-
400.


                                             56
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 57 of 80 - Page ID#:
                                    1520



The plain text of KY. REV. STAT. § 224.40-100, KY. REV. STAT. § 224.01-400, and 401 KAR

30.031 suggest that they were designed to protect the general public and the environment

at large, not specific residential property owners. Newsome v. Columbia Nat. Res., Inc.,

is particularly instructive on this point. No. 7:03-cv-257-KKC, 2005 WL 2386228 (E.D.

Ky. Sept. 27, 2005). In Newsome, a flood caused hazardous waste material to escape

from the defendant’s property and harm the plaintiff’s property. Id. at 2005 WL 2386228,

*1. Plaintiffs, residential property owners, argued that the defendant’s “actions constituted

negligence per se due to its alleged violation of the reporting requirements of K.R.S.

224.01-400.” Id. at 2005 WL 2386228, *3. The court dismissed the claim. Id. at 2005

WL 2386228, *4. According to the court in Newsome, KY. REV. STAT. § 224.1-400 was

intended “to force the transmission of information, not to remedy any losses caused.” Id.

The statute was designed to protect the general public who may be harmed if toxic spills

were not properly reported, not property owners like the plaintiffs in Newsome. Id. The

Bells’ position is very similar to the property owners in Newsome; they are residential

property owners whose property was damaged by hazardous material. Like the plaintiffs

in Newsome, the Bells are not within the class of people that KY. REV. STAT. § 224.04-1—

or KY. REV. STAT. § 224.1-400 and 401 KAR 30.031—were intended to protect.

       Equally fatal to the Bells’ negligence per se claim, the injury suffered by the Bells

is not the type of injury that KY. REV. STAT. § 224.40-100, KY. REV. STAT. § 224.1-400, or

401 KAR 30.031 were designed to prevent. For example, KY. REV. STAT. § 224.40-100

and 401 KAR 30.031 were designed to prevent injuries caused by the operation of

unpermitted waste disposal facilities that improperly disposed of hazardous material. See

Iles, 320 S.W.3d at 115 (finding that a landowner violated § 224.40-100 by operating an



                                             57
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 58 of 80 - Page ID#:
                                    1521



open dump on his property with “rimless tires, vehicle parts, discarded batteries, scrap

metal, and household trash”). KY. REV. STAT. § 224.1-400 was designed to prevent

injuries “to the public at large due to the delay caused in notification” when there was a

hazardous waste spill. Newsome, 2005 WL 2386228, *4. The Bells have not cited, and

the Court has not found, any cases that suggest KY. REV. STAT. § 224.40-100, KY. REV.

STAT. § 224.1-400, or 401 KAR 30.031 were designed to prevent the type of injury

suffered by the Bells. The Bells were injured after the Defendants allegedly deposited

contaminated fill material on their property in violation of an agreement to allow for the

dumping of clean material; their injury is distinct from injuries caused by the unintentional

leaching of toxic materials from either an open dump or a hazardous waste spill. In sum,

the laws the Bells attempt to rely upon were not created to protect individual property

owners like the Bells or to prevent the type of injury that they suffered. Accordingly, the

Bells cannot use KY. REV. STAT. § 224.40-100, KY. REV. STAT. § 224.1-400, or 401 KAR

30.031 to bring a negligence per se claim.24 Accordingly, Ashcraft’s motion to dismiss

the negligence-per-se claim is granted.




24      The Bells also claim that “Defendants, individually, jointly, and severally, acted in a civil
conspiracy to violate the terms of Plaintiffs’ fill permit and 401 KAR 4:060 Section 5 by dumping
and spreading contaminated, reactive fill material far beyond 250 feet from the edge on Route 8
and spread the contamination down towards the banks of the Ohio River.” (Doc. # 27 at ¶ 278).
While it is unclear whether the Bells are attempting to use 401 KAR 4:060 as another basis for
their negligence per se claim, such an attempt would be futile. As an initial matter, the Bells
cannot rely on a conclusory statement about a civil conspiracy to show that Ashcraft individually
violated 401 KAR 4:060. See supra Part II(B)(3) (finding that there was no civil conspiracy among
Defendants). Furthermore, the Bells do not claim that they are within the class of people 401
KAR 4:060 are intended to protect. See (Doc. # 27 at ¶ 278). Thus, the Bells are missing one of
the essential elements of their prima facie case. Hickey, 539 S.W.3d at 23–24.

                                                 58
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 59 of 80 - Page ID#:
                                    1522



                       f.     Intentional Trespass

         Next, the Bells bring a claim of intentional trespass against all the Defendants.

(Doc. # 27 at ¶¶ 281–86). The Bells allege that the Defendants “individually, jointly,

severally, and in a civil conspiracy, [entered] Plaintiffs’ land to dump contaminated foundry

sand” without the “knowledge, consent, or authorization of Plaintiffs.” Id. at ¶ 284. They

also argue that “[a]ll Defendants knew or should have known that the foundry sand and

other materials dumped and spread on Plaintiffs’ property contained contaminants.” Id.

at ¶ 283. The Bells do not allege which Defendants specifically trespassed on their

property; instead, they once again attempt to rely on the conclusory argument that the

Defendants acted together as part of a civil conspiracy. See generally id. ¶¶ 281–86.

Both Kokosing and Ashcraft argue that the Bells have failed to plausibly state a claim for

intentional trespass because the Bells did not allege that they intentionally violated the

scope of their permission to be on the Bells’ property. (Doc. # 38 at 10–11); (Doc. # 37

at 9).

         Under Kentucky law, a plaintiff may bring a claim for intentional trespass for “[a]ny

intended intrusion or encroachment which is not privileged” regardless of “the shortness

of the period of the interference.” Smith v. Carbide & Chems. Corp., 226 S.W.3d 52, 54

(Ky. 2007). Liability for intentional trespass attaches regardless of proof of harm to the

plaintiff’s property; in contrast, proof of harm is required under a theory of negligent

trespass. Id. Reckless conduct also constitutes intentional trespass. Harrod Concrete

and Stone Co. v. Crutcher, 458 S.W.3d 290, 298 (Ky. 2015) (citing Sandlin v. Webb, 240

S.W.2d 69 (Ky. 1951)). “[E]very trespass is presumed willful, with the burden upon the

trespasser to prove his innocence.” Church and Mullins Corp. v. Bethlehem Minerals Co.,



                                              59
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 60 of 80 - Page ID#:
                                    1523



887 S.W.2d 321, 323 (Ky. 1992). An “intentional trespasser is one who trespasses

knowing that he is wrong, while an innocent trespasser believes that he is right.”

Hammonds v. Ingram Indus., Inc., 716 F.2d 365, 372 (6th Cir. 1983) (citing Lebow v.

Cameron, 394 S.W.2d 773, 776 (Ky. 1965); Rudy v. Ellis, 236 S.W.2d 466, 468 (Ky.

1951)).25 Whether a trespasser was right or wrong is determined by examining the

“intention, or the state of mind, of the trespasser based upon the circumstances

surrounding the trespass at the time the trespass occurred.” Church & Mullins, 887

S.W.2d at 324.

       Here, the Bells have stated a plausible claim for relief against Kokosing, but not

Ashcraft. Both Kokosing and Ashcraft had permission to be on the Bells’ property to

deposit uncontaminated fill material. See (Doc. # 27 at ¶ 78). Kokosing and Ashcraft

exceeded the scope of their permission when they placed contaminated fill material on

the Bells’ property. Id. at ¶¶ 132–46. As previously explained in detail, however, the Bells

did not allege facts to show that Ashcraft knowingly or recklessly exceeded the scope of

its permission. See supra Part II(B)(4)(c)(i). Accordingly, the Bells have not pled a claim

for intentional trespass against Ashcraft. In contrast, the Bells plausibly allege that

Kokosing—through its communications with the City and ATC and internal logs

repeatedly noting the petroleum odor coming from the fill material—acted, at a minimum,


25      In contrast, the Bells argue that “there is no requirement that the complaint allege that
Defendants knowingly engaged in wrongdoing, rather ‘only an intentional act is required.’” (Doc.
# 50 at 16) (quoting Merrick v. Diageo Americas Supply, Inc., 5 F. Supp.3d 865, 880 (W.D. Ky.
2014)). Citing Rudy v. Ellis, the court in Merrick found that actual knowledge of wrongdoing is not
required to state a claim for intentional trespass. Merrick, 5 F. Supp. 3d at 879–80. Merrick’s
rule, however, appears to be an outlier. See, e.g., Journey Acquistion-II, L.P. v. EQT Prod. Co.,
830 F.3d 444, 458 (6th Cir. 2016) (finding in the context of mineral trespass a willful trespasser
acts dishonestly or in bad faith under Kentucky law); Harrod Concrete & Stone, 458 S.W.3d at
297 (finding that a willful trespasser knowingly encroaches on another’s property); Lewbow, 394
S.W.2d at 776 (“A willful trespasser knows he is wrong.”) (citing Rudy, 236 S.W.2d at 468).

                                                60
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 61 of 80 - Page ID#:
                                    1524



recklessly when it deposited fill material from CSA 20 onto the Bells’ land. See supra

Part II(B)(4)(c)(ii). Because reckless action can support a claim for intentional trespass,

Harrod Concrete & Stone, 458 S.W.3d at 298, the Court finds that the Bells have

sufficiently pled a claim against Kokosing. Accordingly, Ashcraft’s motion to dismiss the

intentional-trespass claim is granted, and Kokosing’s motion to dismiss the intentional-

trespass claim is denied.

                     g.     Kentucky Consumer Protection Act

       The Bells also bring a claim against all Defendants under the KCPA. (Doc. # 27

¶¶ 287–95). The Bells argue that the Defendants “individually, jointly, severally, in a civil

conspiracy, and aiding and abetting each other” violated the KCPA by engaging in a

fraudulent and illegal scheme to deposit contaminated fill material on their property. Id.

Kokosing presents three arguments for why its transaction with the Bells is not covered

by the KCPA: 1) the Bells did not purchase or lease anything from Kokosing, 2) the fill

material provided by Kokosing is not a consumer good, and 3) the Bells will not use the

fill material for primarily personal, family, or household purposes. (Doc. # 38 at 12–14).

Like Kokosing, Ashcraft argues that the KCPA claim against it should be dismissed

because Ashcraft did not provide goods or services to the Bells for personal, family, or

household purposes and because there is no privity of contract between the Bells and

Ashcraft. (Doc. # 37 at 10–11).

       The KCPA prohibits “[u]nfair, false, misleading, or deceptive acts or practices in

the conduct of any trade or commerce.” KY. REV. STAT. § 367.170. A person may sue

under the KCPA if he “purchases or leases goods or service primarily for personal, family

or household purposes and thereby suffers any ascertainable loss of money or property,



                                             61
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 62 of 80 - Page ID#:
                                    1525



real or personal, as a result of the use or employment by another person of a method, act

or practice declared unlawful by KY. REV. STAT. § 367.170.” Id. at § 367.220. The KCPA

is “designed to provide broad protection to consumers victimized by unlawful and

deceptive trade practices.” Craig & Bishop, Inc. v. Piles, 247 S.W.3d 897, 903 (Ky. 2008).

       Several key terms such as “purchases,” “consumer good,” and “personal, family or

household purposes” are left undefined by the KCPA. See KY. REV. STAT. § 367.110

(Definitions); see also Craig & Bishop, 247 S.W.3d at 903 (“purchases” is not defined).

Thus, we look to precedent to interpret each term. Privity of contract is generally required

for a plaintiff to bring a claim under the KCPA. McIntosh v. E-Backgroundchecks.com,

Inc., No. 5:12-cv-310-DCR, 2013 WL 1187038, at *5 (E.D. Ky. Mar. 20, 2013) (“The plain

language of the statute requires that privity of contract exist between the parties in a suit

alleging a violation of the KCPA.”). The lack of a binding contract, however, is not “fatal

to a claim for unfair trade practices under the KCPA” if the defendant still qualifies “as [a]

purchaser[] under the KCPA.” Craig & Bishop, 247 S.W.3d at 903.

       Additionally, courts have relied on the KUCC’s definition of “goods” as “all

things . . . which are moveable at the time of identification to the contract for sale” when

interpreting “goods” under the KCPA. Aud v. Illinois Cent. R. Co., 955 F. Supp. 757, 759

(W.D. Ky. 1997). Not all movable goods, however, are consumer goods under the KCPA.

Id. (finding that improvements on the land, while moveable, were not “consumer goods

used primarily for personal, family or household purposes”); see also Cohen v. N. Ridge

Farms, Inc., 712 F. Supp. 1265, 1272 (E.D. Ky. 1989) (holding that a thoroughbred horse

was not a consumer good under the KCPA). In particular, courts have been reluctant to

extend the KCPA to real estate transactions. Craig v. Keene, 32 S.W.3d 90, 91 (Ky. Ct.



                                             62
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 63 of 80 - Page ID#:
                                    1526



App. 2000) (“[W]e do not believe that the Kentucky Consumer Protection Act applies to

real estate transactions by an individual homeowner.”); see also Aud, 955 F. Supp. at 759

(holding that a piece of land with “improvements consisting of ballast, railroad ties, and

tracks” was not a consumer good under the KCPA); Miles v. Shauntee, 664 S.W.2d 512,

518–19 (Ky. 1983) (the KCPA does not apply to a landlord who fails to comply with local

code provisions).

       Here, the Bells’ claim against Ashcraft fails because there is no privity of contract

between Ashcraft and the Bells and the Bells did not purchase or lease anything from

Ashcraft. The Bells do not allege that they bought, leased, or negotiated with Ashcraft;

the only factual allegations against Ashcraft deal with Ashcraft’s transportation of fill

material from the LRV Project to the Bells’ property after the Bells had signed a contract

with Kokosing. See generally (Doc. # 27). Because there was no privity of contract

between the Bells and Ashcraft and no purchase or lease between the two parties, the

Bells’ KCPA claim against Ashcraft fails. Accordingly, Ashcraft’s motion to dismiss the

KCPA claim is granted.

       While Kokosing may qualify as a purchaser,26 the Court need not reach that issue

because it is clear that the agreement between the Bells and Kokosing was not an

agreement for the purchase or lease of consumer goods. The Waste Agreement between


26       While the Kentucky Supreme Court has not defined “purchase” for purposes of the KCPA,
in past cases it has cited the broad definition in Kentucky’s Uniformed Commercial Code. Craig
& Bishop, 247 S.W.3d at 902. There, “purchase” is defined as “taking by sale, lease, discount,
negotiation, mortgage, pledge, lien, security interest, issue, or reissue, gift, or any voluntary
transaction creating an interest in property.” Id. (citing KY. REV. STAT. § 355.1-201(2)(ac)); see
also Petrey v. Ethicon, Inc., No. 5:19-cv-298-DCR, 2019 WL 5295185, at *3 (E.D. Ky. Oct. 18,
2019) (citing Craig & Bishop). In regards to the KCPA, “negotiation” is also defined “in the more
general commercial context, mean[ing], ‘[d]ealings conducted between two or more parties for the
purpose of reaching an understanding.’” Craig & Bishop, 247 S.W.3d at 902 (second alteration
in original) (quoting BLACK’S LAW DICTIONARY (8th ed. 2004)).

                                               63
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 64 of 80 - Page ID#:
                                    1527



the Bells and Kokosing concerned the transfer of “waste material” from the LRV Project

in Cincinnati to the Bells’ property. (Doc. # 27-2 at 1). The Waste Agreement explains

that: “the term ‘waste’ material as used in the Agreement is a common term used in the

construction industry and it is defined as the removing of dirt, earth, rock, concrete

subsurface and other material . . . from a construction project and depositing the waste

materials at another location.” Id. (emphasis added). From the plain language of the

contract, the Waste Agreement was not an agreement for the purchase or lease of

consumer goods; it was an agreement for the transfer of construction materials from one

site to another. Id. The Bells have not cited any case law where a court has found that

construction materials or improvements to land such as fill material qualify as consumer

goods under the KCPA merely because they are being used at a residential property, see

(Doc. # 50 at 17–18). to the contrary, caselaw suggests that the KCPA does not apply to

real estate transactions, see Craig, 32 S.W.3d at 91. Because fill material as defined by

the Waste Agreement, is not a consumer good, the Bells have failed to state a KCPA

claim against Kokosing. Accordingly, Kokosing’s motion to dismiss the KCPA claim is

granted.

                           h.     Criminal Mischief

      Next the Bells bring a claim against all the Defendants for criminal mischief. (Doc.

# 27 ¶¶ 296–98). The Bells argue that the Defendants committed criminal mischief in the

first degree in violation of KY. REV. STAT. § 512.020 when “they intentionally or wantonly

damaged Plaintiffs’ property by dumping tens of thousands of tons of contaminated . . .

material on Plaintiffs’ residential real estate.” Id. at ¶ 297. Because KY. REV. STAT. §

512.020 is a criminal statute which does not provide a private cause of action, the Bells



                                           64
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 65 of 80 - Page ID#:
                                    1528



somewhat confusingly, appear to be bringing this criminal mischief claim as another

negligence per se claim under KY. REV. STAT. § 446.070. Id. at ¶ 298.

       Under KY. REV. STAT. § 512.020, a person is guilty “of criminal mischief in the first

degree when, having no right to do so or any reasonable ground to believe that he or she

has such right, he or she intentionally or wantonly defaces, destroys, or damages any

property causing pecuniary loss of $1,000 or more.” KY. REV. STAT. § 512.020, amended

by 2020 Kentucky Laws Ch. 12 (HB 44). In a multi-defendant case, the defendant is only

liable if there is evidence that the defendant personally caused $1,000 or more of damage

to the property. Bratcher v. Com., No. 2008-SC-000151-MR, 2010 WL 252245, at *3 (Ky.

Jan. 21, 2010) (finding that a defendant was not guilty of criminal mischief because a

reasonable juror could not find that the specific defendant rather than his co-defendants

caused over $1,000 of damage to the property in question). In order to bring a private

cause of action for a violation of KY. REV. STAT. § 512.020, plaintiffs must satisfy the

requirements of KY. REV. STAT. § 446.070, Kentucky’s negligence per se statute.

Ungerbuehler v. Fed. Deposit Ins. Corp., No. 5:08-cv-20-REW, 2010 WL 3732205, at *8

(E.D. Ky. Sept. 20, 2020) (applying KY. REV. STAT. § 446.070 to plaintiff’s private cause

of action from criminal mischief). As described in detail previously, see supra Part

II(B)(4)(e), KY. REV. STAT. § 446.070 requires the plaintiff to prove three elements: (1) that

the underlying statute is criminal in nature without an inclusive civil remedy, (2) that the

plaintiff is within the class of person the statute is intended to protect, and (3) the plaintiff’s

injury is the type of injury the statute was designed to prevent. Hickey, 539 S.W.3d at

23–24; see also Ungerbuehler, 2010 WL 3732205, at *8.




                                                65
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 66 of 80 - Page ID#:
                                    1529



       Here, the Bells’ claim of criminal mischief is entirely deficient. The Bells do not

include even conclusory allegations that would meet the three elements required to prove

a negligence per se claim. Instead, the Bells simply argue that they are “entitled to

recover from the Defendants” merely because the Defendants violated KY. REV. STAT. §

512.020 and “KY. REV. STAT. § 446.070 provides a private cause of action and right to

recover from offender(s) all the damages sustained by reason of the violation of any

statute.” (Doc. # 27 at ¶ 298). The Bells do not state that KY. REV. STAT. § 512.020 fails

to provide a civil remedy, that the Bells were within the class of people KY. REV. STAT. §

512.020 was intended to protect, or that the Bells’ injury was the type of injury KY. REV.

STAT. § 512.020 was designed to prevent. See id. Accordingly, the Bells have not stated

a private cause of action based on KY. REV. STAT. § 512.020 and their criminal mischief

claim fails.27 Accordingly, both Ashcraft’s and Kokosing’s motions to dismiss the criminal-

mischief claim are granted.

                       i.     Punitive Damages

       Next, the Bells attempt to bring a punitive-damages claim against all Defendants

for engaging in a “wanton, willful, and fraudulent scheme involving the illegal disposal of

chemical waste contaminants on residential property.”             (Doc. # 27 at ¶¶ 299–330).

Punitive damages are awarded in Kentucky when a “plaintiff proves by clear and

convincing evidence that a defendant acted with fraud, oppression, or malice [or] . . . if

gross negligence is shown.” Yung, 563 S.W.3d at 65 (citing Williams v. Wilson, 972



27      Even if the Bells had satisfied the requirements of KY. REV. STAT. § 446.070, their criminal
mischief claim would fail on the merits because they have not alleged that each Defendant
individually caused pecuniary loss of $1,000 or more. (Doc. # 27 at ¶ 297) (“Defendants, acting
individually, jointly, severally, in a civil conspiracy, and aiding and abetting each other, . . .
damage[ed] Plaintiffs’ property and casu[ed] pecuniary loss of $1,000 or more.”).

                                                66
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 67 of 80 - Page ID#:
                                    1530



S.W.2d 260, 626–65 (Ky. 1998)). Punitive damages, however, are only awarded for other

tort violations; a claim for punitive damages “is not an independent cause of action.” Price

v. AgriLogic Ins. Servs., LLC, 37 F. Supp. 3d 885, 901 (E.D. Ky. 2014); see also Smith v.

Westlake Vinyls, Inc., 403 F. Supp. 3d 625, 635–36 (W.D. Ky. 2019). Simply put, the

Bells’ independent punitive-damages claim is not actionable under Kentucky law.

Accordingly, both Ashcraft’s and Kokosing’s motions to dismiss the punitive-damages

claim are granted.

                     j.     Private Nuisance

       The Bells bring a claim for private nuisance. (Doc. # 27 at ¶¶ 331–34). They argue

that “Defendants, acting in conspiracy and aiding and abetting each other, have physically

interfered with Plaintiffs’ property by dumping contaminated material onto the property,”

causing the Bells to suffer “a substantial loss in the use and enjoyment of their” land. Id.

at ¶¶ 332–33. Kokosing and Ashcraft both argue that this claim should be dismissed

because neither Defendant used its property to interfere with the Bells’ use of their land.

(Doc. # 38 at 17–18); (Doc. # 37 at 12).

       A nuisance “arises from the unreasonable, unwarrantable, or unlawful use by a

person of his own property and produces such material annoyance, inconvenience,

discomfort, or hurt that the law will presume a consequent damage.” Smith v. Carbide &

Chems. Corp., 507 F.3d 372, 379 (6th Cir. 2007) (emphasis added) (quoting City of

Somerset v. Sears, 233 S.W.2d 530, 532 (Ky. 1950)). A private nuisance, as opposed to

a public nuisance, “affects only an individual or limited number of individuals.” Modern

Holdings, 2015 WL 1481457, at *3.




                                            67
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 68 of 80 - Page ID#:
                                    1531



       Here, the Bells private nuisance claim fails for a simple reason: neither Kokosing

nor Ashcraft used its own property to interfere with the Bells’ use of their land. The

Amended Complaint clearly states that “[a]ll soil excavated by Kokosing during the sewer

project belonged to the City.” (Doc. # 27 at ¶ 115) (emphasis added). The Bells do not

attempt to argue that Kokosing or Ashcraft owned the contaminated fill material which

allegedly interfered with their enjoyment of their property. Because the Bells do not state

a plausible claim that Kokosing and Ashcraft used its own property to harm their property,

their private-nuisance claim fails. Accordingly, both Ashcraft’s and Kokosing’s motions to

dismiss the private-nuisance claim are granted.

                      k.     RICO

       RICO provides a private right of action for “[a]ny person injured in his business or

property by reason of a violation of” one of the statute’s prohibited activities listed in 18

U.S.C. § 1962. 18 U.S.C. § 1964(c). Section 1962(c) makes the following unlawful: “for

any person employed by or associated with any enterprise engaged in, or the activities of

which affect, interstate or foreign commerce, to conduct or participate, directly or

indirectly, in the conduct of such enterprise's affairs through a pattern of racketeering

activity or collection of unlawful debt.”28 Id. at § 1962(c). To establish a § 1962(c)

violation, a plaintiff must prove four elements: “(1) conduct (2) of an enterprise (3) through

a pattern (4) of racketeering activity.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496

(1985).




28      The Amended Complaint fails to specify which section of the RICO statute serves as the
basis of the Bells’ claim. (Doc. # 27 at ¶¶ 335–79). In their Response, however, the Bells appear
to argue that they are attempting to bring a RICO claim under 18 U.S.C. § 1962(c). See (Doc.
# 50 at 21–22).

                                               68
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 69 of 80 - Page ID#:
                                    1532



       A RICO enterprise “includes any individual, partnership, corporation, association,

or other legal entity, and any union or group of individuals associated in fact although not

a legal entity.” 18 U.S.C. § 1961(4). A plaintiff must prove three elements to establish

the existence of an enterprise under 1962(c):

       1) an ongoing organization with some sort of framework or superstructure
       for making and carrying out decisions; 2) that the members of the enterprise
       functioned as a continuing unit with established duties; and 3) that the
       enterprise was separate and distinct from the pattern of racketeering activity
       in which it engaged.

Ouwinga v. Benistar 419 Plan Servs., Inc., 694 F.3d 783, 793 (6th Cir. 2012) (citing United

States v. Chance, 306 F.3d 356, 372 (6th Cir. 2002)). At minimum, an enterprise must

have “a purpose, relationships among those associated with the enterprise, and longevity

sufficient to permit these associates to pursue the enterprise’s purpose.” Boyle v. United

States, 556 U.S. 938, 946 (2009). Simply put, the plaintiff must show “a continuing unit

that functions with a common purpose.” Id. at 948. The enterprise does not need to have

a hierarchal structure or fixed roles for each person; it can be organized on an ad hoc

basis. Ouwinga, 694 F.3d at 794. Finally, while “the existence of an enterprise is a

separate element that must be proved, the evidence used to prove the pattern of

racketeering activity and the evidence establishing an enterprise ‘may in particular cases

coalesce.’” Id. (quoting Boyle, 556 U.S. at 947).

       “Racketeering activity consists of acts which are indictable under a number of

federal statutes listed in 18 U.S.C. 1961(1)(B).”    Heinrich v. Waiting Angels Adoption

Servs., Inc., 668 F.3d 393, 404 (6th Cir. 2012). To establish a “pattern of racketeering

activity,” a plaintiff must show, at a minimum, that the defendant committed two predicate

acts within a ten-year period. 18 U.S.C. § 1961(5). Additionally, the plaintiff must



                                            69
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 70 of 80 - Page ID#:
                                    1533



demonstrate that “the racketeering predicates are related, and that they amount to or

pose a threat of continued criminal activity.” H.J. Inc. v. Northwestern Bell Tel. Co., 492

U.S. 229, 239 (1989).      In the Sixth Circuit, this is known as the “relationship plus

continuity” test. Heinrich, 668 F.3d at 409.

       Both the relationship prong and the continuity prong must be satisfied to establish

a pattern of racketeering activity. See id. A plaintiff may satisfy the relationship prong by

alleging predicate acts that have “the same or similar purposes, results, participants,

victims, or methods of commission, or otherwise are interrelated by distinguishing

characteristics and are not isolated events.” Moon v. Harrison Piping Supply, 465 F.3d

719, 724 (6th Cir. 2006) (quoting H.J. Inc. v. Northwestern Bell Telephone Co., 492 U.S.

229, 240 (1989)). The continuity requirement may be met by pleading either a closed or

open-ended period of racketeering.        Id.       A closed period of continuity “may be

demonstrated ‘by proving a series of related predicates extending over a substantial

period of time.’” Id. (quoting H.J. Inc., 492 U.S. at 242). While there is no definition of

what qualifies as a substantial period of time, courts have dismissed RICO claims which

allege that the predicate offence took place during a period of time ranging from six to

seventeen months. Grubbs v. Sheakley Group, Inc., 807 F.3d 785, 805 (6th Cir. 2015)

(collecting cases). An open period of continuity may be demonstrated “through facts

showing ‘a distinct threat of long-term racketeering activity,’ or by showing ‘that the

predicate acts or offenses are part of an ongoing entity’s regular way of doing business.’”

Moon, 465 F.3d at 726–27 (quoting H.J. Inc., 492 U.S. at 242). Put another way, “open-

ended continuity requires an indefinite, as opposed to unknown, end date.” Columbia

Park East MHP, LLC v. U.S. Bank Nat’l Assoc., 766 F. App’x 271, 275 (6th Cir. 2019)


                                               70
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 71 of 80 - Page ID#:
                                    1534



(citing Heinrich, 668 F.3d at 410). The threat of continuity must be viewed at the time the

racketeering activity occurred.” United States v. Busacca, 936 F.2d 232, 238 (6th Cir.

1991). Whether open-ended continuity exists is a fact-specific inquiry. Heinrich, 668 F.3d

at 410.

       Here, the Bells allege that the Defendants were all part of an enterprise with “a

common unlawful purpose of evading waste disposal fees at a licensed landfill by wrongly

classifying soil at the sewer project as non-contaminated and then hauling and placing

such soil on residential property.” (Doc. # 27 at ¶ 336). The Bells also describe the roles

of each Defendant in the alleged enterprise: 1) the City and MSD owned the fill material

which was excavated, 2) ATC classified the fill material, 3) Kokosing was the “excavation

contractor” who identified residential landowners who desired clean fill material, and 4)

Ashcraft “hauled the soil from the sewer project to residential property.” Id. at ¶ 337.

Taking all the allegations in the Amended Complaint as true, however, the Bells have

failed to demonstrate how Kokosing and Ashcraft worked with the other Defendants as a

“continuing unit” to fulfill the enterprise’s stated purpose of evading waste disposal fees.

The Amended Complaint suggests the City, ATC, and MSD may have misclassified soil

avoid disposal fees, but it does not allege that Kokosing or Ashcraft were aware of or

played a role in the classification. See id. at ¶ 339 (“The City, MSD, and ATC classified

the soil as non-contaminated without proper testing.”). At most, the Amended Complaint

states that Kokosing “with the knowledge and assistance of the other members of the

Enterprise,” contracted with residential land owners to deposit clean fill material on their

property, id. at ¶ 343, and that Ashcraft trucked the fill material to the residential

properties, id. at ¶ 350. There are no allegations that Kokosing or Ashcraft had a


                                            71
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 72 of 80 - Page ID#:
                                    1535



relationship with the other Defendants for the purpose of avoiding waste disposal fees.

Simply put, the Bells have not put forth factual allegations suggesting that either Kokosing

or Ashcraft were part of a RICO enterprise.

       The Bells also have failed to allege a pattern of racketeering activity among the

Defendants. The Bells claim that they have pled at least two predicate offenses because

the “Amended Complaint includes multiple allegations of fraud by way of mail and e-mail,”

which qualify as predicate offenses. (Doc. # 50 at 21–22). In support, the Bells refer to

several paragraphs in the Amended Complaint: 1) on July 27, 2018 Kokosing’s counsel

emailed the Bells an “altered” version of the Waste Agreement, (Doc. # 27 ¶ 91), 2)

Ashcraft sent a picture to David Bell of CSA 20; the Bells do not state when the picture

was taken or sent, id. at ¶ 118, 3) beginning around October 2, 2017 and continuing

through December 2017 representatives of Kokosing and Ashcraft “through text

messages and emails” falsely assured the Bells that the fill material was uncontaminated,

id. at ¶ 148, 4) on November 4, 2017 City engineers drove the Bells property and,

“[a]ccording to a later email to [the Bells,] took pictures of their property, id. ¶ 169, and 5)

on November 27, 2017, a City engineer told the Bells in an email, inter alia, that the

contaminated fill material did not come from the City’s property, id. at ¶¶ 180–84.

       Even if the Court makes the charitable assumption that these allegations qualify

as predicate offenses,29 the Bells have failed to make a plausible showing that the



29      It is not at all clear that the Bells’ allegations meet the heightened pleading requirements
for predicate offenses of mail and wire fraud. See Heinrich, 668 F.3d at 404 (“When pleading
predicate acts of mail or wire fraud, in order to satisfy the heightened pleading requirements of
Rule 9(b), a plaintiff must ‘(1) specify the statements that the plaintiff contends were fraudulent,
(2) identify the speaker, (3) state where and when the statements were made, and (4) explain
why the statements were fraudulent.’” (quoting Frank v. Dana Corp., 547 F.3d 564, 570 (6th Cir.
2008))). Because the Bells’ RICO claim is so obviously deficient in other areas, however, the

                                                72
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 73 of 80 - Page ID#:
                                    1536



Defendants engaged in a pattern of racketeering; the Bells cannot meet the continuity

requirement. It appears that the Bells are attempting to argue an open-ended period of

continuity.30 (Doc. # 27 at ¶ 340) (“The actions taken by Defendants as outlined in this

Amended Complaint . . . were and remain a continuing enterprise); see also id. at ¶ 375

(“Upon information and belief, Defendants racketeering activity is ongoing as to other

residential landowners in the Greater Cincinnati area.”). There is no evidence, however,

of “a distinct threat of long-term racketeering activity.” H.J. Inc., 492 U.S. at 242. Rather,

the alleged pattern of racketeering has a definite end date; the enterprise’s purpose—

evading waste disposal fees “by wrongly classifying soil at the sewer project,” (Doc. # 27

at ¶ 336) (emphasis added),—will be fulfilled when the excavation is completed at the

LRV project.      Even accepting as true the Bells’ speculative statements that “[o]n

information and belief, Defendants continue to illegally dispose of soils from the sewer

project on residential properties,” id. at ¶ 344, the Bells do not allege that the racketeering

activity may continue after the completion of the LRV project. The Sixth Circuit has

refused to find open-ended continuity where the racketeering activity has “a built-in ending

point.” Heinrich, 668 F.3d at 410–11 (collecting cases); see also Thompson v. Passche,

950 F.2d 306, 311 (6th Cir. 1991) (finding no open-ended continuity where the

racketeering activity involved selling nineteen lots of land). Thus, because the threat of




Court will not expend judicial resources analyzing whether each alleged action by Defendants
qualify as a predicate offense.
30     Alternatively, if the Bells are attempting to allege close-ended continuity, their claim fails.
At most, the Bells’ allegations span from October 2, 2017 to July 27, 2018, which is 9 months and
25 days; that is not a substantial period of time. See Moon, 465 F.3d at 724–25 (a nine-month
period was not a substantial period of time). Therefore, the Bells’ have not demonstrated closed-
ended continuity.

                                                 73
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 74 of 80 - Page ID#:
                                    1537



racketeering will end when the excavation at the LRV Project ends, the Bells have not

stated a plausible claim for open-ended continuity.

       In sum, the Bells’ RICO claim fails for multiple reasons. First, they have not stated

that Kokosing and Ashcraft were involved in a RICO enterprise because there are no

facts to suggest that Kokosing and Ashcraft worked together as a continuing unit to evade

waste disposal fees. Second, the Bells have not shown that a pattern of racketeering

activity existed because there is no evidence of either closed or open-ended continuity.

These deficiencies are fatal to the Bells’ RICO claim against Kokosing and Ashcraft; the

Court need not spend time reviewing the other potential deficiencies of their pleading.

Accordingly, both Ashcraft’s and Kokosing’s motions to dismiss the RICO claim are

granted.

                     l.      Joint Venture

       Next, the Bells attempt to bring a joint venture claim against all the Defendants.

(Doc. # 27 at ¶¶ 380–83).       The Bells argue that the Defendants “entered into an

association, combining their money, efforts, skill, and knowledge for improper gain” to

evade waste disposal fees. Id. at ¶ 381. Kokosing and Ashcraft both argue that this claim

should be dismissed because it is not an independent cause of action, and because the

Bells have not shown that the Defendants acted with a common purpose. (Doc. # 38 at

22–23); (Doc. # 37 at 14).

       A joint venture, also known as a joint enterprise, is “an informal partnership,

existing for a limited purposed and duration.” Abbott v. Chesley, 413 S.W.3d 589, 604

(Ky. 2013). To establish a joint venture, a plaintiff must establish four elements:

      (1) an agreement, express or implied, among the members of the group; (2)
      a common purpose to be carried out by the group; (3) a community of

                                             74
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 75 of 80 - Page ID#:
                                    1538



      pecuniary interest in that purpose among the members; and (4) an equal
      right to a voice in the direction of the enterprise, which gives an equal right
      of control.

Johnson v. BLC Lexington SNF, LLC, 2019 WL 2476739, at *16 (E.D. Ky. June 13, 2019)

(quoting Roethke v. Sanger, 68 S.W.3d 352, 364 (Ky. 2001)). A “community of pecuniary

interest” must include the sharing of the profits and losses of the venture.31 Roethke, 68

S.W.3d at 364. As to the fourth element, the members have an equal right to a voice in

the direction of the enterprise when “each party ‘may equally govern upon the subject of

how, when, and where the agreement shall be performed.’” Johnson, 2019 WL 2476739,

at *16 (quoting Fries v. United States, 170 F.2d 726, 729 (6th Cir. 1948)).

       Here, the Bells joint venture claim is fails for multiple reasons. To begin with, as

explained elsewhere in this opinion, Plaintiffs have not alleged the existence of an

agreement, expressed or implied, among all the Defendants. See supra Part II(B)(3).

Plaintiffs also do not allege that all the Defendants agreed to share profits and losses.

See generally (Doc. # 27). Finally, the allegations in the Amended Complaint do not

support a finding that each Defendant had an equal voice in the enterprise. See generally

id. To the contrary, the Amended Complaint includes allegations that some Defendants

had much more control than others. See, e.g., id. at ¶¶ 3–4 (describing the City as the

“principal and sole manager of MSD”). Thus, for many reasons, the Bells’ joint-venture

claim is deficient. Accordingly, both Ashcraft’s and Kokosing’s motions to dismiss the

joint-venture claim are granted.




31      The Bells argue that profit sharing is not necessarily required to show a common pecuniary
interest. (Doc. # 50 at 24) (citing Huff v. Rosenberg, 496 S.W.2d 352, 355 (Ky. Ct. App. 1973).
The Bells are mistaken; Roethke, which is controlling over Huff, clearly states that “it is necessary
to the relationship that there be a sharing of the profits and losses.” Roethke, 68 S.W.3d at 352.

                                                 75
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 76 of 80 - Page ID#:
                                    1539



                     m.     Taking

       The last claim that the Bells bring is a taking claim against the City and MSD. (Doc.

# 27 at ¶¶ 384–91). Because the City and MSD have both been dismissed from this

action, see supra Part II(A)(2), the Bells’ taking claim is dismissed.

       C.     Declaratory and Injunctive Relief

       Finally, Kokosing also asks the Court to dismiss some of the Bells’ claims for

injunctive and declaratory relief. (Doc. # 38 at 23–25). Specifically, Kokosing argues that

the Court should dismiss the following requests for relief:

       (1) Kokosing be required to pay for all costs to clean up and remove all
       contaminated soil or other contaminated materials from the sewer project
       that were dumped and spread on Plaintiffs’ real property and replace it with
       clean soil without any contaminants as defined by state and/or federal law;

       (2) Kokosing be required to place a layer of three feet of clean top soil on
       Plaintiffs’ property to allow Plaintiffs to plant and grow trees on their
       property.

       (3) Kokosing be ordered to pay all costs to restore, plant, grow, and maintain
       a vegetative cover on Plaintiffs’ property;

       (4) Kokosing be permanently prohibited from using language in a contract
       that promises a residential landowner its fill material is without any
       contaminant as defined by state and/or federal law.

       (5) Kokosing be permanently required to analytically test all fill material that
       it or its contractors or agents transport, dump and/or spread on residential
       property to ensure that the material complies with the terms of its contract
       with the landowner and all applicable state and local environmental laws
       and regulations.

       (6) Kokosing be required to provide written notice by certified mail to all
       residential property owners where fill material from the sewer project was
       dumped and/or spread on residential land and to offer the landowner(s) an
       opportunity to test the analytical composition of the fill material, at
       Kokosing’s sole cost, to ensure the fill material placed on their property
       meets the terms of the contract all applicable state or local environmental
       laws and regulations for residential property. and



                                             76
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 77 of 80 - Page ID#:
                                    1540



       (7) Kokosing be required to restore and to backfill Plaintiffs’ real property
       with clean, non-contaminated, proper fill materials sufficient to place
       Plaintiffs’ property in the condition it would have been in if Kokosing properly
       performed the promises and requirements made to Plaintiff and those set
       forth in the contract between them.

(Doc. # 27 at ¶ 393) (sections c–i). Kokosing claims that these requests for relief should

be dismissed because they either improperly interfere with the ongoing Corrective Action

Plan between the parties and administered by the Kentucky Department of Environmental

Protection, or because the Bells lack standing to seek the requested relief because their

requests “have nothing to do with the Bell property or the with the contract between the

Bells and Kokosing.” (Doc. # 38 at 24).

       While Kokosing may ultimately be correct that the Bells cannot receive the

remedies requested, the Court will decline to dismiss any of the declarative or injunctive

requests at this early stage of the litigation before the substantive claims have been

resolved. Kokosing has cited no legal authority32 for dismissing specific requests for relief

at the motion-to-dismiss stage and it is possible that the Bells may be entitled to some

type of declaratory or injunctive relief depending on the resolution of the surviving claims.

Ultimately, Kokosing’s request to block certain remedies before discovery is premature.

Accordingly, Kokosing’s motion to dismiss the Bells’ claims for declaratory and injunctive

relief is denied.




32       Despite Kokosing’s arguments, this case is not like W.B. v. Com., Cab. For Health and
Family Servs., 388 S.W.3d 108 (Ky. 2012). See (Doc. # 38 at 24) (citing W.B. v. Com.). There,
the court dismissed a declaratory judgment action where the plaintiff was petitioning the court to
declare regulatory and statutory provisions of the Kentucky Cabinet for Health and Family
Services unconstitutional. W.B. v. Com., 388 S.W.3d at 109. The Court found that it did not have
jurisdiction because the underlying administrative record was not fully developed. Id. at 117.
Here, the Bells are not directly challenging an administrative decision or asking the court to
invalidate administrative processes; they are bringing independent causes of action.

                                               77
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 78 of 80 - Page ID#:
                                    1541



III.   CONCLUSION

       In summary, the Court has distilled the Bells’ voluminous Amended Complaint into

a relatively straight-forward and limited suit against one defendant. MSD, the City of

Cincinnati, ATC, and Ashcraft are dismissed from this suit entirely. Nine out of the thirteen

claims against Kokosing are also dismissed. What remains is the Bells’ breach-of-

contract, fraudulent misrepresentation, negligence per se, and intentional trespass claim

against Kokosing.

       Accordingly, for the reasons set forth herein,

       IT IS ORDERED as follows:

       (1)    Defendant MSD’s Motion to Dismiss (Doc. # 41) is GRANTED;

       (2)    Defendant the City of Cincinnati’s Motion to Dismiss (Doc. # 40) is

GRANTED;

       (3)    Defendant ATC’s Motion to Dismiss (Doc. # 42) is GRANTED;

       (4)    Defendant Ashcraft’s Motion to Dismiss (Doc. # 37) is GRANTED; and

       (5)    Defendant Kokosing’s Motion to Dismiss (Doc. # 38) is GRANTED IN PART

and DENIED IN PART. Specifically,

              (a)    Plaintiff’s promissory-estoppel claim (Count II), equitable-estoppel

       claim (Count III), negligence claim (Count V), Kentucky Consumer Protection Act

       claim (Count VIII), criminal-mischief claim (Count IX), punitive-damages claim

       (Count X), private-nuisance claim (Count XI), private-RICO claim (Count XII), and

       joint-venture claim (Count XIII) against Kokosing are dismissed;

              (b)    Plaintiff’s   breach-of-contract   claim    (Count     I),   fraudulent-

       misrepresentation claim (Count IV), negligence-per-se claim (Count VI), and



                                             78
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 79 of 80 - Page ID#:
                                    1542



      intentional-trespass claim (Count VII) against Kokosing shall proceed to

      discovery; and

             (c)    Kokosing’s request to dismiss the Bells’ request for declaratory and

      injunctive relief is denied.

      (6)    Within twenty-one (21) days from the date of the entry of this Order,

      Plaintiffs and Defendant Kokosing, by counsel, shall meet, either in person or by

      telephone, to discuss the nature and basis of the Plaintiff’s claims and Defendant’s

      attendant defenses, and the possibilities for a prompt settlement or resolution of

      the case, to make or arrange for the disclosures required by Rule 26(a)(1) of the

      Federal Rules of Civil Procedure, and to develop a proposed discovery plan. See

      Fed. R. Civ. P. 26(f); and

      (7)    Within ten (10) days after the meeting, the parties shall file a joint status

      report containing:

             (a)    the proposed discovery plan;

             (b)    the parties’ estimate of the time necessary to file pretrial motions;

             (c)    the parties’ belief as to whether the matter is suitable for some form

             of alternative dispute resolution such as mediation;

             (d)    the parties’ estimate as to the probable length of trial; and

             (e)    whether the parties will consent to the jurisdiction of a Magistrate

             Judge (Smith) for all further proceedings, including trial, pursuant to 28

             U.S.C. § 636(c). Consent forms are attached to this Order and forms signed

             by all parties’ counsel should be filed no later than the date counsels’ joint

             status report is due. If all parties, by counsel, so consent, the Clerk of Court



                                            79
Case: 2:19-cv-00053-DLB-CJS Doc #: 59 Filed: 07/22/20 Page: 80 of 80 - Page ID#:
                                    1543



             shall reassign this matter to the appropriate Magistrate Judge without the

             necessity of further order of the Court. L.R. 73.1(c).

      Should the parties find that a joint report is not possible, the parties shall each file

individual reports which the Court shall entertain for the purposes of setting out its

Scheduling Order or other appropriate Order.

      This 22nd day of July, 2020.




J:\DATA\ORDERS\Cov2019\19-53 MTD MOO.docx




                                             80
